            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 1 of 116




                             UNITED STATES DISTRICT COURT                          Style Definition: List Number: Indent: Left: 0.75", Tab
                             FOR THE DISTRICT OF MARYLAND                          stops: Not at 1"
                                                                                   Style Definition: TOC 1: Line spacing: 1.5 lines, Tab
JUDY JIEN,                                                                         stops: 0.38", Left
2007 Keith Circle, Apt. 8
Springdale, AR 72764                               CIVIL ACTION NO. 1:19-CV-2521

KIEO JIBIDI, and                                   AMENDED CONSOLIDATED            Formatted: Left, Line spacing: single
317 Berry Street, Apt. 203                         COMPLAINT
Springdale, AR 72764
                                                   JURY TRIAL DEMANDED             Formatted: Not Highlight
ELAISA CLEMENT,
2781 Alton Avenue, Apt. B
Springdale, AR 72764.

GLENDA ROBINSON, and
979 Oliver Drive
Forest, MS 39074

EMILY EARNEST,
2417 Shady Brook Lane
Haleyville, AL 35565

on behalf of themselves and all others similarly
situated,

               Plaintiffs,
v.
PERDUE FARMS, INC,
31149 Old Ocean City Road
Salisbury, MD 21804
County of Residence: Wicomico County

PERDUE FOODS LLC,
31149 Old Ocean City Road
Salisbury, MD 21804
County of Residence: Wicomico County

TYSON FOODS, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON PREPARED FOODS, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 2 of 116




THE HILLSHIRE BRANDS COMPANY,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON FRESH MEATS, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON PROCESSING SERVICES, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

TYSON REFRIGERATED MEATS, INC.,
2200 West Don Tyson Parkway
Springdale, AR 72762

KEYSTONE FOODS, LLC,
905 Airport Road, Suite 400
West Chester, Pennsylvania 19380

EQUITY GROUP EUFAULA DIVISION,
LLC,
57 Melvin Clark Road
Bakerhill, AL 36027

EQUITY GROUP - GEORGIA DIVISION,
LLC,
7200 Highway 19
P.O. Box 369
Camilla, GA 31730

EQUITY GROUP KENTUCKY DIVISION,
LLC,
2294 KY Highway 90 W
Albany, KY 42602

PILGRIM’S PRIDE CORPORATION,
1770 Promontory Circle,
Greeley, CO 80634

PILGRIM’S PRIDE CORPORATION OF
WEST VIRGINIA, INC.,
129 Potomac Avenue
Moorfield, WV 26836
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 3 of 116




JFC LLC (D/B/A GNP COMPANY),
4150 2nd Street South
Suite 200
St. Cloud, MN 56301

SANDERSON FARMS, INC.,
127 Flynt Road
Laurel, MS 39443

SANDERSON FARMS, INC.
(PROCESSING DIVISION),
127 Flynt Road
Laurel, MS 39443

SANDERSON FARMS, INC. (FOODS
DIVISION),
127 Flynt Road
Laurel, MS 39443

KOCH FOODS, INC.,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

JCG FOODS OF ALABAMA, LLC,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

JCG FOODS OF GEORGIA, LLC,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

JCG INDUSTRIES, INC.,
1300 West Higgins Rd.,
Suite 100
Park Ridge, IL 60068

KOCH FOODS LLC,
1835 Kerr Street
Chattanooga, TN 37408-2017

KOCH FOODS OF ALABAMA, LLC,
3500 West Boulevard
Montgomery, AL 36108
          Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 4 of 116




KOCH FOODS OF ASHLAND, LLC,
515 Tyson Road
Ashland, AL 36251

KOCH FOODS OF GADSDEN, LLC,
501 Paden Road
Gadsden, AL 35903

KOCH FOODS OF CUMMING, LLC,
221 Meadow Drive
Cumming, GA 30040-2691


KOCH FOODS OF GAINESVILLE, LLC,
950 Industrial Blvd.
Gainesville, GA 30501-6746

KOCH FOODS OF MISSISSIPPI, LLC,
4688 Highway 80 East
Morton, MS 39117

WAYNE FARMS, LLC,
4110 Continental Drive
Oakwood, Georgia 30566

WFSP FOODS, LLC,
112 Plugs Drive
Decatur, AL 35601

MOUNTAIRE FARMS, INC.,
29005 John J. Williams Hwy.
Millsboro, DE 19966

MOUNTAIRE FARMS OF DELAWARE,
INC.,
29005 John J. Williams Hwy.
Millsboro, DE 19966

PECO FOODS, INC.,
1101 Greensboro Avenue
Tuscaloosa, AL 35401

SIMMONS FOODS, INC.,
601 North Hico Street
Siloam Springs, AR 72761
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 5 of 116




SIMMONS PREPARED FOODS, INC.,
601 North Hico Street
Siloam Springs, AR 72761

FIELDALE FARMS CORPORATION,
555 Broiler Blvd.
Baldwin, GA 30511

GEORGE’S, INC.,
402 West Robinson Ave.
Springdale, AR 72764


OZARK MOUNTAIN POULTRY, INC.,
1000 North 2nd SreetStreet
Rogers, AR 72756

GEORGE’S CHICKEN, LLC,
19992 Senedo Road
Edinburg, VA 22824

GEORGE’S FOODS, LLC,
19992 Senedo Road
Edinburg, VA 22824

GEORGE’S PROCESSING, INC.,
402 West Robinson Ave.
Springdale, AR 72764

HOUSE OF RAEFORD FARMS, INC.,
3425 U.S. Hwy 117 South
Rose Hill, NC 28458

HOUSE OF RAEFORD FARMS OF
LOUISIANABUTTERBALL, LLC,
3867 2nd Street
Shreveport, LA 71101

One Butterball Lane
Garner, NC 27529

HORMELO.K. FOODS, INC.,
CORPORATION,
4601 North Sixth Street
Fort Smith, AR 72904
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 6 of 116




HARRISON POULTRY1 Hormel Place
Austin, MN 55912

JENNIE-O TURKEY STORE, INC.,
107 East Star Street
Bethlehem, GA 30620

MAR-JAC POULTRY, INC.,
1020 Aviation Blvd.
Gainesville, GA 30501

MAR-JAC POULTRY MS1 Hormel Place
Austin, MN 55912

JENNIE-O TURKEY STORE, LLC,
1301 James Street
Hattiesburg, MS 39401

MAR-JAC POULTRY AL1 Hormel Place
Austin, MN 55912



JENNIE-O TURKEY STORE SALES, LLC,
1020 Aviation Blvd.
Gainesville, GA 30501


MAR-JAC POULTRY, LLC,
1020 Aviation Blvd.
Gainesville, GA 30501

MAR-JAC HOLDINGS1 Hormel Place
Austin, MN 55912

CARGILL, INC.,
1020 Aviation Blvd.
Gainesville, GA 30501

AMICK FARMS, LLC,
2079 Batesburg Highway
Batesburg, SC 29006

CASE FOODS, INC.,
385 Pilch15407 McGinty Road West
          Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 7 of 116




Troutman, NC 28166

CASE FARMS PROCESSING, INC.,
385 Pilch Road
Troutman, NC 28166

ALLEN HARIM FOODS, LLC,
29984 Pinnacle Way
Millsboro, DE 19966
Wayzata, MN 55391

CARGILL MEAT SOLUTIONS
CORPORATION,
825 East Douglas Ave.
9th Floor
Wichita, KS 67202

AGRI STATS, INC., and
6510 Mutual Drive
Fort Wayne, IN 46825

WEBBER, MENG, SAHL AND
COMPANY, INC. d/b/a WMS &
COMPANY, INC.
1200 E. High Street, Suite 104
Pottstown, PA 19464

             Defendants.
                                                               Formatted: Indent: First line: 0.5", Widow/Orphan
                                                               control, Adjust space between Latin and Asian text,
                                                               Adjust space between Asian text and numbers
                                                               Formatted: Not Highlight
                     Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 8 of 116




                                                      TABLE OF CONTENTS
                                                                                                                                            Page
I.      INTRODUCTION ................................................................................................................... 1

II. JURISDICTION AND VENUE .............................................................................................. 4

III. PARTIES ................................................................................................................................. 6

     A. Plaintiffs ............................................................................................................................... 6

     B. Defendants ........................................................................................................................... 6

        1.     Perdue Defendants............................................................................................................ 6

        2.     Tyson Defendants............................................................................................................. 7

        3.     Pilgrim’s Defendants ........................................................................................................ 9

        4.     Sanderson Farms Defendants ......................................................................................... 10

        5.     Koch Foods Defendants ................................................................................................. 11

        6.     Wayne Farms Defendants .............................................................................................. 13

        7.     Mountaire Farms Defendants ......................................................................................... 14

        8.     Peco Foods, Inc. ............................................................................................................. 14

        9.     Simmons Foods Defendants ........................................................................................... 15

        10. Fieldale Farms Corporation ............................................................................................ 15

        11. George’s Defendants ...................................................................................................... 15

        12. House of Raeford Defendants ........................................................................................ 16

        13. O.K. Foods, Inc. ............................................................................................................. 17

        14. Harrison Poultry, Inc. ..................................................................................................... 17

        15. Mar-Jac Poultry Defendants ........................................................................................... 17

        16. Amick Farms, LLC ........................................................................................................ 18

        17. Case Foods Defendants .................................................................................................. 18

        18. Allen Harim Foods, LLC ............................................................................................... 19


                                                                          i
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 9 of 116




     19. Agri Stats, Inc. ................................................................................................................ 19

     20. Webber, Meng, Sahl and Company, Inc. ....................................................................... 19

IV. AGENTS AND CO-CONSPIRATORS ................................................................................ 20

V. TRADE AND COMMERCE ................................................................................................ 21

VI. FACTUAL ALLEGATIONS ................................................................................................ 22

  A. Background ........................................................................................................................ 22

     1.    Chicken Industry ............................................................................................................ 22

     2.    Chicken Processing Plants ............................................................................................. 23

     3.    Chicken Processing Plant Workers ................................................................................ 24

     4.    Compensating Chicken Processing Plant Workers ........................................................ 25

     5.    Limited Role of Labor Unions ....................................................................................... 27

     6.    Demographics of Chicken Processing Plant Workers ................................................... 27

  B. Conspiracy to Fix Wages ................................................................................................... 30

     1.    “Off the Books” In-Person Meetings to Fix Compensation ........................................... 32

     2.    Exchanging Detailed Wage Data Through Agri Stats ................................................... 37

     3.    Plant-to-Plant Communications About Compensation .................................................. 43

     4.    Plus Factors that Render the Chicken Industry Susceptible to Collusion ...................... 46

  C. Market Power of Defendant Processors ............................................................................. 49

  D. Anticompetitive Effects and Injury Suffered by Class Members ...................................... 50

VII. STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS ........................ 53

  A. Continuing Violation ......................................................................................................... 53

  B. Fraudulent Concealment .................................................................................................... 53

     1.    Plaintiffs Did Not and Could Not Have Discovered Defendants’ Misconduct.............. 53

     2.    Defendants Actively Concealed the Conspiracy ............................................................ 54

VIII. CLASS ACTION ALLEGATIONS ................................................................................... 56


                                                                    ii
                    Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 10 of 116




IX. CAUSES OF ACTION ......................................................................................................... 59

X. PRAYER FOR RELIEF ........................................................................................................ 66

XI. JURY TRIAL DEMAND ...................................................................................................... 67



I.      INTRODUCTION ................................................................................................................... 1

II. JURISDICTION AND VENUE .............................................................................................. 5

III. PARTIES ................................................................................................................................. 7

     A. Plaintiffs ............................................................................................................................... 7

     B. Defendants ........................................................................................................................... 8

        1.     Perdue Defendants............................................................................................................ 8

        2.     Tyson Defendants............................................................................................................. 8

        3.     Pilgrim’s Defendants ...................................................................................................... 10

        4.     Sanderson Farms Defendants ......................................................................................... 12

        5.     Koch Foods Defendants ................................................................................................. 13

        6.     Wayne Farms Defendants .............................................................................................. 15

        7.     Mountaire Farms Defendants ......................................................................................... 15

        8.     Peco Foods, Inc. ............................................................................................................. 16

        9.     Simmons Foods Defendants ........................................................................................... 16

        10. Fieldale Farms Corporation ............................................................................................ 17

        11. George’s Defendants ...................................................................................................... 17

        12. Butterball, LLC .............................................................................................................. 18

        13. Jennie-O Turkey Store Defendants ................................................................................ 18

        14. Cargill Defendants.......................................................................................................... 20

        15. Agri Stats, Inc. ................................................................................................................ 22

        16. Webber, Meng, Sahl and Company, Inc. ....................................................................... 22


                                                                         iii
                   Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 11 of 116




IV. AGENTS AND CO-CONSPIRATORS ................................................................................ 22

V. TRADE AND COMMERCE ................................................................................................ 28

VI. FACTUAL ALLEGATIONS ................................................................................................ 29

  A. Background ........................................................................................................................ 29

     1.        Poultry Industry .............................................................................................................. 29

     2.        Poultry Processing Plants ............................................................................................... 31

     3.        Poultry Processing Plant Workers .................................................................................. 33

     4.        Compensating Poultry Processing Plant Workers .......................................................... 34

     5.        Centralized Determination of Compensation for Poultry Processing
               Plant Workers ................................................................................................................. 37

     6.        Limited Role of Labor Unions ....................................................................................... 39

     7.        Demographics of Hourly-Paid Poultry Processing Plant Workers ................................ 39

     8.        Demographics of Salary-Paid Poultry Processing Plant Employees ............................. 42

  B. Conspiracy to Fix Compensation ....................................................................................... 43

     1.        “Off the Books” In-Person Meetings to Fix Compensation ........................................... 45

     2.        Exchanging Detailed Compensation Data Through Agri Stats...................................... 55

     3.        Plant-to-Plant Communications About Compensation .................................................. 64

     4.        Plus Factors that Render the Poultry Industry Susceptible to Collusion........................ 68

  C. Market Power of Defendant Processors ............................................................................. 73

     1.        Direct Evidence of Market Power .................................................................................. 73

     2.        Indirect Evidence of Market Power ............................................................................... 75

          a.      Product or Services Market ........................................................................................ 75

          b.      Geographic Market ..................................................................................................... 79

          c.      High Collective Market Share and Monopsony Power .............................................. 81

  D. Anticompetitive Effects and Injury Suffered by Class Members ...................................... 81

VII. STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS ........................ 84

                                                                        iv
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 12 of 116




   A. Continuing Violation ......................................................................................................... 84

   B. Fraudulent Concealment .................................................................................................... 85

      1.    Plaintiffs Did Not and Could Not Have Discovered Defendants’
            Misconduct ..................................................................................................................... 85

      2. Defendants Actively Concealed the Conspiracy ............................................................ 86

VIII. CLASS ACTION ALLEGATIONS .................................................................................... 88

IX. CAUSES OF ACTION ......................................................................................................... 91

X. PRAYER FOR RELIEF ........................................................................................................ 99

XI. JURY TRIAL DEMAND .................................................................................................... 100

                                                                                                                                                  Formatted: Line spacing: 1.5 lines




                                                                      v
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 13 of 116




        Based on the investigation of counsel, including interviews with industry participants,

consultation with economists, and a review of public statements, Plaintiffs Judy Jien, Kieo Jibidi

and, Elaisa Clement, Glenda Robinson and Emily Earnest (collectively, “Plaintiffs”) bring this

action on behalf of themselves individually and on behalf of a class (the “Class”) consisting of all

persons employed by Defendants1 as non-supervisory production and maintenance employees at

chickenat poultry processing plants in the continental United States from January 1, 2009 until the

present (the “Class Period”).

   I.        INTRODUCTION

        1.     For more than a decade, Defendants have conspired and combined to fix and

depress the compensation paid to non-supervisory production and maintenance employees at

chickenpoultry processing plants in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

        2.     Defendants consist of 18 chicken14 poultry processors and many of their

subsidiaries and affiliates (“Defendant Processors”), which process and produce more than

90approximately 80 percent of the chickenpoultry sold to consumers in the United States, and two



1
  The term “Defendants” herein refers to the following companies: Perdue Farms, Inc.; Perdue Foods LLC;   Formatted: Font: Times New Roman
Tyson Foods, Inc.; Tyson Prepared Foods, Inc.; The Hillshire Brands Company; Tyson Fresh Meats, Inc.;
                                                                                                          Formatted: Font: Times New Roman
Tyson Processing Services, Inc.; Tyson Refrigerated Processed Meats, Inc.; Keystone Foods, LLC; Equity
Group Eufaula Division, LLC; Equity Group—Georgia Division, LLC; Equity Group Kentucky Division,
LLC; Pilgrim’s Pride Corporation; Pilgrim’s Pride Corporation of West Virginia, Inc.; JFC LLC (d/b/a
GNP Company); Sanderson Farms, Inc.; Sanderson Farms, Inc. (Foods Division); Sanderson Farms, Inc.
(Processing Division); Koch Foods, Inc.; JCG Foods of Alabama, LLC; JCG Foods of Georgia, LLC; JCG
Industries, Inc.; Koch Foods LLC; Koch Foods of Alabama, LLC; Koch Foods of Ashland, LLC; Koch
Foods of Gadsden LLC; Koch Foods of Cumming LLC; Koch Foods of Gainesville LLC; Koch Foods of
Mississippi LLC; Wayne Farms, LLC; WFSP Foods, LLC; Mountaire Farms, Inc.; Mountaire Farms of
Delaware, Inc.; Peco Foods, Inc.; Simmons Foods, Inc.; Simmons Prepared Foods, Inc.; Fieldale Farms
Corporation; George’s, Inc.; Ozark Mountain Poultry, Inc.; George’s Chicken, LLC; George’s Foods, LLC;
George’s Processing, Inc.; House of Raeford Farms, Inc.; House of Raeford Farms of LouisianaButterball,
LLC; O.K.Hormel Foods, Inc.; Harrison Poultry, Inc.; Mar-Jac Poultry, Inc.; Mar-Jac Poultry MS
Corporation; Jennie-O Turkey Store, Inc.; Jennie-O Turkey Store, LLC; Mar-Jac Poultry ALJennie-O
Turkey Store Sales, LLC; Mar-Jac Poultry, LLC; Mar-Jac Holdings, Inc.; Amick Farms, LLC; Case Foods,      Formatted: Font: Bold
Inc.; Case Farms Processing, Inc.; Allen Harim Foods, LLCCargill, Inc.; Cargill Meat Solutions
Corporation; Agri Stats, Inc.; and Webber, Meng, Sahl and Company, Inc.                                   Formatted: Font: 11 pt

                                                  1
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 14 of 116




consulting companies that facilitate the exchange of competitively sensitive compensation data,

Agri Stats, Inc. (“Agri Stats”) and Webber, Meng, Sahl and Company, Inc. d/b/a WMS and

Company, Inc. (“WMS”).

       3.      Defendant Processors own and operate approximately 200 chickenpoultry

processing plants in the continental United States. These chickenpoultry processing plants have

employed hundreds of thousands of Class Members who have processedfacilitate the processing

of live chickens and turkeys into poultry products sold to retailers and consumers. Class Members

have occupied various positions alongin poultry processing linesplants, from hanging live chickens

to slaughtering the birds to slicing meat from their bones to repairing the processing machines to

supervising processing lines.

       4.      Defendant Processors have compensated Class Members with hourly wages or

annual salaries and employment benefits. Each Defendant Processor has established a schedule

for hourly wage rates, annual salaries and employment benefits based on the specific position and

years of experience of the Class Members. At each Defendant Processor, those hourly wage rates,

annual salaries and employment benefits were established and approved during the Class Period

by senior executives at corporate headquarters during the Class Period.

       5.      Since January 1, 2009, Defendants have conspired to fix and depress the hourly

wages and benefitscompensation paid to Class Members. Defendants have engaged in this

unlawful conspiracy to maximize their profits by reducing labor costs, which have comprised a

substantial share of each Defendant Processor’s total operating costs.

       6.      Defendants formed, implemented, monitored and enforced the conspiracy in three

ways. First, senior executives of the Defendant Processors, including human resources executives

and directors of compensation, held recurring “off the books” in-person meetings at the Hilton



                                                2
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 15 of 116




Sandestin Resort Hotel & Spa in Destin, Florida, during which they exchanged information about,

discussed, agreed upon and ultimately fixed the wages, salaries and benefits of Class Members at

artificially depressed levels. These “off the books” meetings between senior executives of the

Defendant Processors responsible for determining the compensation of Class Members involved

such brazen wagecompensation-fixing that at least one Defendant Processor recently stopped

attending a couple of years ago because of concerns that antitrust enforcers would hold it to account

for actions at the meetings.

       7.      Second, on a highly frequent basis, Defendant Processors exchanged detailed,

current and non-public wage and benefitscompensation information through surveys conducted by

Agri Stats and WMS. Each Defendant Processor subscribed to and partnered with Agri Stats to

exchange and receive—on a monthly basis—effective hourly wage rates regarding categories of

chickenpoultry processing plant workers from each Defendant Processor’s plants. Similarly,

WMS conducted a detailed annual survey of the hourly wages, annual salaries and employment

benefits paid by each Defendant Processor to each category of chickenpoultry processing plant

worker and circulated the survey results to senior executives of the Defendant Processors during

in-person meetings.     While both Agri Stats and WMS have claimed that the exchanged

compensation data was anonymous, the data was sufficiently granular and disaggregated that

executives of Defendant Processors could and did easily match much of the distributed

wagecompensation data to chickenpoultry processing plants operated by specific Defendant

Processors. Defendant Processers used the data obtained from Agri Stats and WMS to fix and

depress the compensation paid to Class Members and ensure and confirm that no conspirator

deviated from the conspiracy.

       8.      Third, managers located at Defendant Processors’ chickenpoultry processing plants



                                                 3
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 16 of 116




engaged in bilateral and regional exchanges of wage, salary and benefits information. Those

managers frequently reached out directly to their counterparts at competitors’ chickenpoultry

processing plants to request and exchange wage and benefitscompensation data, including data

regarding plans for future wages, salaries and benefits. Those plant-to-plant exchanges of wage

and benefitscompensation information were conducted through various mediums, including

telephone calls and surveys disseminated through electronic listservssurveys.                  The

wagecompensation data obtained from these plant-to-plant information exchanges was provided

to executives of the Defendant Processors at corporate headquarters, who used the data to facilitate

the fixing of compensation.

       9.      Numerous characteristics of the chickenpoultry processing industry have facilitated

the formation and implementation of the conspiracy, including but not limited to, the following:

(a) vertical integration; (b) high barriers to entry; (c) industry concentration; (d) fungibility of

chickenpoultry processing plant workers; (e) inelastic labor supply; (f) numerous opportunities to

colludea history of government investigations into collusive actions; (g) personal relationships

between executives at competing chickenpoultry processors; and (h) a history of government

investigations into collusive actionsnumerous opportunities to collude.

       10.     The intended and actual effect of Defendants’ conspiracy to fix compensation has

been to reduce and suppress the wages, salaries and benefits paid to Class Members since January

2009 to levels materially lower than they would have been in a competitive market. During the

Class Period, even while worker productivity and processing line speeds increased significantly,

wage increases in compensation provided to Class Members were highly restrained and limited.

Economic analysis conducted by expert economists retained by Plaintiffs shows that the

wagescompensation of plant workers employed by non-poultry food manufacturers werewas



                                                 4
               Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 17 of 116




higher, and increased at a materially more rapid rate, than thosecompensation paid by Defendant

Processors to Class Members during the Class Period.

         11.     The agreementsagreement entered by Defendants to fix and depress wages and

benefits havecompensation to employees of poultry processing plants has unreasonably restrained

trade in violation of the Sherman Act, 15 U.S.C. § 1. Plaintiffs, on their own behalf and on behalf

of the Class, bring this antitrust action to enjoin Defendants from continuing their unlawful

agreementsagreement and to recover actual, compensatory and treble damages, as well as costs,

attorneys’ fees and interest. Plaintiffs demand a trial by jury.



   II.         JURISDICTION AND VENUE

         12.     This Court has subject matter jurisdiction under 28 U.S.C. §1332(d)(2), because the

classes contain more than 100 persons, the aggregate amount in controversy exceeds $5,000,000,

and at least one member of each class is a citizen of a state different from Defendants. The Court

also has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, and 1337, and

Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

         13.     This Court has personal jurisdiction over Defendants.each of the Defendants

pursuant to Section 12 of the Clayton Act, 15 U.S.C. § 22, Federal Rule of Civil Procedure

4(h)(1)(A), and the long-arm statute of the forum state. Defendants Perdue Farms, Inc. and Perdue

Foods LLC reside in this District and used their headquarters in Salisbury, Maryland to implement

and coordinate the restraints of trade described below. In addition, Defendants: (1) transacted

substantial business in the United States, including in this District; (2) transacted with, and caused

injury to, Class Members located throughout the United States, including in this District; and (3)

committed substantial acts in furtherance of the unlawful scheme in the United States, including



                                                  5
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 18 of 116




in this District. For example:

      Each of the Defendants regularly sold chickenpoultry products in the state of Maryland

       during the Class Period and continues to sell chickenpoultry products in the state of

       Maryland;

      Defendants Perdue Farms, Inc. and Perdue Foods LLC are headquartered and incorporated

       in the state of Maryland;

      Defendant The Hillshire Brands Company is incorporated in Maryland;

      Defendants Amick Farms, LLC; Perdue Farms, Inc.;. and Perdue Foods LLC; and Allen

       Harim Foods, LLC operated chickenpoultry processing plants in the state of Maryland

       during the Class Period and provided compensation to Class Members in those plants at

       suppressed rates as a result of the conspiracy between all the Defendants alleged herein;

      Defendants Amick Farms, LLC; Perdue Farms, Inc.; Perdue Foods LLC; Mountaire Farms,

       Inc.; and Tyson Foods, Inc.; Case Foods, Inc.; and Allen Harim Foods, LLC have. had

       employees located in the state of Maryland and/or contracted with poultry growers in the

       state of Maryland during the Class Period;

      Defendants Agri Stats and WMS regularly provided services to Defendant Processors in

       the state of Maryland during the Class Period, including to Perdue Farms, Inc. and Perdue

       Foods LLC; and

      theA leading trade associations representing the chickenpoultry processing industry—the

       National Chicken Council and the U.S. Poultry & Egg Association—held—held at least

       eight meetings in the state of Maryland during the Class Period that were attended by many

       of the Defendants, such as the three-day “Chicken Media Summit” that was held in

       Cambridge, Maryland in April 2015.;


                                                6
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 19 of 116




          Another leading trade association representing the poultry processing industry—the

           Delmarva Poultry Industry, Inc.—held at least 11 meetings in the state of Maryland during

           the Class Period that were attended by many of the Defendants.

           14.     Venue is proper in this District under 15 U.S.C. § 22 and 28 U.S.C. §1391(b), (c),

and (d) because one or more of the Defendants transacted business, was found, and/or resided in

this District; a substantial part of the events giving rise to Plaintiffs’ claims arose in this District;

and a substantial portion of the affected interstate trade and commerce described herein has been

carried out in this District.

    III.         PARTIES

           A. Plaintiffs

           15.     Judy Jien was employed as a deboner at a chickenpoultry processing plant operated

by George’s, Inc. in Springdale, Arkansas and at a chickenpoultry processing plant operated by

Tyson Foods, Inc. in Springdale, Arkansas during the Class Period. She is a resident of the state

of Arkansas.

           16.     Kieo Jibidi was employed as a deboner at a chickenpoultry processing plant

operated by Simmons Foods, Inc. in Decatur, Arkansas and at a chickenpoultry processing plant

operated by Tyson Foods, Inc. in Springdale, Arkansas during the Class Period. She is a resident

of the state of Arkansas.

           17.     Elaisa Clement was employed as a deboner at a chickenpoultry processing plant

operated by George’s, Inc. in Springdale, Arkansas during the Class Period. He is a resident of

the state of Arkansas.

           18.     Glenda Robinson was employed in the day pack department at a poultry processing

plant operated by Tyson Foods, Inc. in Forest, Mississippi during the Class Period. She is a



                                                   7
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 20 of 116




resident of the state of Mississippi.

       19.        Emily Earnest was employed as a deboner at a poultry processing plant operated

by Pilgrim’s Pride Corporation in Russellville, Alabama, during the Class Period. She is a resident

of the state of Alabama.

       B. Defendants

             1.      Perdue Defendants

       18.20. Perdue Farms, Inc. is a privately held Maryland corporation headquartered in

Salisbury, Maryland. During the Class Period, Perdue Farms, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or

benefits to Class Members in the United States.

       19.21. Perdue Foods LLC is a privately held Maryland limited liability company

headquartered in Salisbury, Maryland. Perdue Foods LLC is a subsidiary of Perdue Farms, Inc.

During the Class Period, Perdue Foods, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       20.22. Defendants Perdue Farms, Inc. and Perdue Foods LLC are collectively referred to

as “Perdue.”

             2.      Tyson Defendants

       21.23. Tyson Foods, Inc. is a publicly traded Delaware corporation headquartered in

Springdale, Arkansas. During the Class Period, Tyson Foods, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or

benefits to Class Members in the United States.

       22.24. Tyson Prepared Foods, Inc. is a Delaware corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson

                                                  8
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 21 of 116




Prepared Foods, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

          23.25. The Hillshire Brands Company is a Maryland corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period,

Hillshire Brands Company and/or its predecessors, wholly owned or controlled subsidiaries, or

other affiliates employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          24.26. Tyson Fresh Meats, Inc. is a Delaware corporation located in Springdale, Arkansas,

and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson Fresh

Meats, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

          25.27. Tyson Processing Services, Inc. is a Delaware corporation located in Springdale,

Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period, Tyson

Processing Services, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

          26.28. Tyson Refrigerated Processed Meats, Inc. is a Delaware corporation located in

Springdale, Arkansas, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Tyson Refrigerated Processed Meats, Inc. and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

          27.29. Keystone Foods, LLC (“Keystone”) is a Delaware corporation located in West

Chester, Pennsylvania, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Keystone Foods, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or



                                                  9
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 22 of 116




other affiliates employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          28.30. Equity Group Eufaula Division, LLC is a Delaware corporation located in

Bakerhill, Alabama, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Equity Group Eufaula Division, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

          29.31. Equity Group—Georgia Division, LLC is a Delaware corporation located in

Camilla, Georgia, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class Period,

Equity Group—Georgia Division, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

          30.32. Equity Group Kentucky Division, LLC is a Delaware corporation located in

Albany, Kentucky, and is a wholly owned subsidiary of Tyson Foods, Inc. During the Class

Period, Equity Group Kentucky Division, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

          31.33. Defendants Tyson Foods, Inc.; Tyson Prepared Foods, Inc.; The Hillshire Brands

Company; Tyson Fresh Meats, Inc.; Tyson Processing Services, Inc.; Tyson Refrigerated

Processed Meats, Inc.; Keystone Foods, LLC; Equity Group Eufaula Division, LLC; Equity

Group—Georgia Division, LLC; and Equity Group Kentucky Division, LLC are collectively

referred to as “Tyson.”

             3.     Pilgrim’s Defendants

          32.34. Pilgrim’s Pride Corporation is a Delaware corporation headquartered in Greeley,
                                                10
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 23 of 116




Colorado.   JBS USA Holdings, Inc. holds a 75.3% controlling interest in Pilgrim’s Pride

Corporation. JBS USA Holdings and Pilgrim’s Pride Corporation are subsidiaries of JBS SA, a

Brazilian corporation headquartered in Sao Paulo, Brazil. During the Class Period, Pilgrim’s Pride

Corporation and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

       33.35. Around December 1, 2008, Pilgrim’s Pride Corporation filed a voluntary Chapter

11 petition in the United States Bankruptcy Court for the Northern District of Texas. Effective

December 28, 2009, Pilgrim’s Pride Corporation was discharged from bankruptcy under a plan of

reorganization that paid all creditors in full. Pilgrim’s Pride Corporation participated in the

conspiracy alleged herein throughout the Class Period, including before and after its discharge

from bankruptcy.

       34.36. Regardless of whether Pilgrim’s Pride Corporation participated in the conspiracy

throughout the Class Period, this Complaint seeks to recover damages from Pilgrim’s Pride

Corporation only for Pilgrim’s Pride Corporation’s post-discharge conduct, and in no way seeks

to violate any orders of the above referenced Bankruptcy Court. However, by operation of law,

the damages arising from Pilgrim’s Pride Corporation’s post-discharge conduct include damages

incurred by Plaintiffs and the other Class Members throughout the Class Period. This Complaint

also seeks to recover damages from the other Defendants for Pilgrim’s Pride Corporation’s pre-

discharge conspiratorial conduct.

       35.37. Pilgrim’s Pride Corporation of West Virginia, Inc. is a West Virginia corporation

located in Moorefield, West Virginia, and is a wholly owned subsidiary of Pilgrim’s Pride

Corporation. During the Class Period, Pilgrim’s Pride Corporation of West Virginia, Inc. and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid



                                               11
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 24 of 116




wages, salaries and/or benefits to Class Members in the United States.

       38.        JFC LLC (d/b/a GNP Company) is a Minnesota company located in St. Cloud,

Minnesota and is a wholly owned subsidiary of Pilgrim’s Pride Corporation. During the Class

Period, JFC LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

       36.39. Defendants Pilgrim’s Pride Corporation and; Pilgrim’s Pride Corporation of West

Virginia, Inc..; and JFC LLC are collectively referred to as “Pilgrim’s.”

             4.      Sanderson Farms Defendants

       37.40. Sanderson Farms, Inc. is a publicly held Mississippi corporation headquartered in

Laurel, Mississippi. During the Class Period, Sanderson Farms, Inc. and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

       38.41. Sanderson Farms, Inc. (Foods Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly owned subsidiary of Sanderson Farms, Inc. During the Class

Period, Sanderson Farms, Inc. (Foods Division) and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

       39.42. Sanderson Farms, Inc. (Processing Division) is a Mississippi corporation located in

Laurel, Mississippi, and is a wholly owned subsidiary of Sanderson Farms, Inc. During the Class

Period, Sanderson Farms, Inc. (Processing Division) and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

       40.43. Defendants Sanderson Farms, Inc.,.; Sanderson Farms, Inc. (Foods Division),); and

Sanderson Farms, Inc. (Processing Division) are collectively referred to as “Sanderson Farms.”
                                                12
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 25 of 116




             5.      Koch Foods Defendants

          41.44. Koch Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Park Ridge, Illinois. During the Class Period, Koch Foods, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

          42.45. JCG Foods of Alabama, LLC is an Alabama corporation with its headquarters in

Park Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, JCG Foods of Alabama, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

          43.46. JCG Foods of Georgia, LLC is a Georgia corporation with its headquarters in Park

Ridge, Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class Period,

JCG Foods of Georgia, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or

other affiliates employed and paid wages, salaries and/or benefits to Class Members in the United

States.

          44.47. JCG Industries, Inc. is an Illinois corporation with its headquarters in Park Ridge,

Illinois, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class Period, JCG

Industries, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

          45.48. Koch Foods LLC is a Tennessee corporation with its headquarters in Chattanooga,

Tennessee, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class Period, Koch

Foods LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

          46.49. Koch Foods of Alabama, LLC is an Alabama corporation with its headquarters in
                                                  13
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 26 of 116




Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Alabama, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       47.50. Koch Foods of Ashland, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Ashland, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       48.51. Koch Foods of Gadsden, LLC is an Alabama corporation with its headquarters in

Montgomery, Alabama, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Gadsden, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       49.52. Koch Foods of Cumming LLC is a Georgia corporation with its headquarters in

Cumming, Georgia, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Cumming LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       50.53. Koch Foods of Gainesville LLC is a Georgia corporation with its headquarters in

Gainesville, Georgia, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Gainesville LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class



                                             14
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 27 of 116




Members in the United States.

       51.54. Koch Foods of Mississippi LLC is a Mississippi corporation with its headquarters

in Morton, Mississippi, and is a wholly owned subsidiary of Koch Foods, Inc. During the Class

Period, Koch Foods of Mississippi LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       52.55. Defendants Koch Foods, Inc.; JCG Foods of Alabama, LLC; JCG Foods of

Georgia, LLC; JCG Industries, Inc.; Koch Foods LLC; Koch Foods of Alabama, LLC; Koch Foods

of Ashland, LLC; Koch Foods of Gadsden, LLC; Koch Foods of Cumming LLC; Koch Foods of

Gainesville LLC; and Koch Foods of Mississippi LLC are collectively referred to as “Koch

Foods.”

           6.      Wayne Farms Defendants

       53.56. Wayne Farms, LLC is a Delaware corporation headquartered in Oakwood, Georgia.

It is an affiliate of its parent company, Continental Grain Company, which is a privately held

company in Arlon, Belgium. During the Class Period, Wayne Farms, LLC and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

       54.57. WFSP Foods, LLC is a Georgia corporation with its headquarters in Decatur,

Alabama, and is a wholly owned subsidiary of Wayne Farms, LLC. During the Class Period,

WFSP Foods, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

       55.58. Defendants Wayne Farms, LLC and WFSP Foods, LLC are collectively referred to

as “Wayne Farms.”

           7.      Mountaire Farms Defendants
                                                15
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 28 of 116




       56.59. Mountaire Farms, Inc. is a privately held Delaware corporation with its

headquarters in Millsboro, Delaware. During the Class Period, Mountaire Farms, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

       57.60. Mountaire Farms of Delaware, Inc. is a privately held Delaware corporation located

in Millsboro, Delaware, and is a wholly owned subsidiary of Mountaire Farms, Inc. During the

Class Period, Mountaire Farms of Delaware, Inc. and/or its predecessors, wholly owned or

controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to

Class Members in the United States.

       58.61. Defendants Mountaire Farms, Inc. and Mountaire Farms of Delaware, Inc. are

collectively referred to as “Mountaire.”

           8.      Peco Foods, Inc.

       59.62. Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama corporation

headquartered in Tuscaloosa, Alabama. During the Class Period, Peco Foods, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

           9.      Simmons Foods Defendants

       60.63. Simmons Foods, Inc. is a privately held Arkansas corporation headquartered in

Siloam Springs, Arkansas. During the Class Period, Simmons Foods, Inc. and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

       61.64. Simmons Prepared Foods, Inc. is a privately held Arkansas company headquartered

in Siloam Springs, Arkansas, and is a wholly owned subsidiary of Simmons Foods, Inc. Simmons

Prepared Foods, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other

                                               16
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 29 of 116




affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

       62.65. Defendants Simmons Foods, Inc. and Simmons Prepared Foods, Inc. are

collectively referred to as “Simmons” or “Simmons Foods.”

           10.     Fieldale Farms Corporation

       63.66. Fieldale Farms Corporation (“Fieldale Farms”) is a privately held Georgia

corporation headquartered in Baldwin, Georgia.         During the Class Period, Fieldale Farms

Corporation and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

           11.     George’s Defendants

       64.67. George’s, Inc. is a privately held Arkansas corporation headquartered in

Springdale, Arkansas. During the Class Period, George’s, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries and/or

benefits to Class Members in the United States.

       65.68. Ozark Mountain Poultry, Inc. is an Arkansas corporation headquartered in Rogers,

Arkansas, and is a wholly owned subsidiary of George’s, Inc. During the Class Period, Ozark

Mountain Poultry, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

       66.69. George’s Chicken, LLC is a Virginia corporation headquartered in Edinburg,

Virginia, and is a wholly owned subsidiary of George’s, Inc. During the Class Period, George’s

Chicken, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages, salaries and/or benefits to Class Members in the United States.

       67.70. George’s Foods, LLC is a Virginia corporation headquartered in Edinburg,

Virginia, and is a wholly owned subsidiary of George’s, Inc. During the Class Period, George’s

Foods, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

                                                  17
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 30 of 116




employed and paid wages, salaries and/or benefits to Class Members in the United States.

       68.71. George’s Processing, LLC is an Arkansas corporation headquartered in Springdale,

Arkansas, and is a wholly owned subsidiary of George’s, Inc. During the Class Period, George’s

Processing, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or other

affiliates employed and paid wages, salaries and/or benefits to Class Members in the United States.

       69.72. Defendants George’s, Inc.; Ozark Mountain Poultry, Inc.; George’s Chicken, LLC;

George’s Foods, LLC; and George’s Processing, LLC are collectively referred to as “George’s.”

       12.         House of Raeford Defendants

             12.      Butterball, LLC

       70.         Butterball, LLC (“Butterball”) House of Raeford Farms, Inc. is a privately held

North Carolina corporation headquarteredcompany with its corporate headquarters in Rose

HillGarner, North Carolina. During the Class Period, House of Raeford Farms, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, divisions, or other affiliates employed and

paid wages and/or benefits to Class Members in the United States.

       71.73. House of Raeford Farms of Louisiana, LLC is a Louisiana corporation

headquartered in Shreveport, Louisiana, and is a wholly owned subsidiary of House of Raeford

Farms, Inc. During the Class Period, House of Raeford Farms of Louisiana, LLCButterball and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.                                Formatted: Font: Bold

       72.         Defendants House of Raeford Farms, Inc. and House of Raeford Farms of

Louisiana, LLC are collectively referred to as “House of Raeford.”

       13.         O.K. Foods, Inc.

             13.      Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort
                      Smith, Arkansas. O.K.Jennie-O Turkey Store Defendants


                                                  18
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 31 of 116




       74.     Hormel Foods Corporation is a Delaware corporation with its corporate

headquarters in Austin, Minnesota. During the Class Period, Hormel Foods Corporation and/or

its predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

       73.75. Jennie-O Turkey Store, Inc. is a Minnesota corporation with its corporate

headquarters in Austin, Minnesota, and is a wholly owned subsidiary of Hormel Foods, Inc. is a

subsidiary of Industrias Bachoco S.A., a Brazilian corporation headquartered in Sao Paulo, Brazil.

Corporation.   During the Class Period, Jennie-O.K. Foods Turkey Store, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid

wages, salaries and/or benefits to Class Members in the United States.

       14.     Harrison Poultry, Inc.

       74.     Harrison Poultry, Inc. is a Georgia corporation located in Bethlehem, Georgia.

Jennie-O Turkey Store, LLC is a Minnesota company with its headquarters in Austin, Minnesota,

and is a wholly owned subsidiary of Jennie-O Turkey Store, Inc. During the Class Period, Harrison

Poultry, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

employed and paid wages and/or benefits to Class Members in the United States.

       15.     Mar-Jac Poultry Defendants

       75.76. Jennie-O Turkey Store, LLCMar-Jac Poultry, Inc. is a Georgia corporation located

in Gainesville, Georgia. During the Class Period, Mar-Jac Poultry, Inc. and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

       76.     Mar-Jac Poultry MS, LLC is a Mississippi limited liability corporation located in

Hattiesburg, Mississippi.    During the Class Period, Mar-Jac Poultry MS, LLC and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid wages

                                                19
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 32 of 116




and/or benefits to Class Members in the United States.

       77.         Mar-Jac Poultry AL, LLC is an Alabama limited liability corporation located in

Gainesville, Georgia. During the Class Period, Mar-Jac Poultry AL, LLC and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages and/or

benefits to Class Members in the United States.

       78.77. Mar-Jac PoultryJennie-O Turkey Store Sales, LLC is a Delaware corporation

located in Gainesville, Georgia.company with its headquarters in Austin, Minnesota, and is a

wholly owned subsidiary of Jennie-O Turkey Store, Inc. During the Class Period, Mar-Jac

PoultryJennie-O Turkey Store Sales, LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       78.         Mar-Jac HoldingsDefendants Hormel Foods Corporation; Jennie-O Turkey Store,

Inc.; Jennie-O Turkey Store, LLC; and Jennie-O Turkey Store Sales, LLC are collectively referred

to as “Jennie-O.”

             14.      Cargill Defendants

       79.         Cargill, Inc. is a Delaware corporation located in Gainesville, Georgia and is the

parent company of Mar-Jac Poultry, Inc.; Mar Jac Poultry, MS LLC; Mar-Jac Poultry AL, LLC;

and Mar-Jac Poultry, Inc.with its corporate headquarters in Wayzata, Minnesota. During the Class

Period, Mar-Jac Holdings, LLCCargill, Inc. and/or its predecessors, wholly owned or controlled

subsidiaries, or other affiliates employed and paid wages, salaries and/or benefits to Class

Members in the United States.

       80.         Defendants Mar-Jac Poultry, Inc.; Mar-Jac Poultry MS, LLC; Mar-Jac Poultry AL,

LLC; Mar-Jac Poultry, LLC; and Mar-Jac Holdings, Inc. are collectively referred to as “Mar-Jac

Poultry.”
                                                   20
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 33 of 116




       16.     Amick Farms, LLC

       81.80. Amick Farms, LLCCargill Meat Solutions Corporation is a privately held Delaware

limited liability company with its corporate headquarters in Batesburg, South Carolina. Amick

Farms, LLCWichita, Kansas, and is a wholly owned subsidiary of OSI Group, LLC, a privately

held Delaware corporation with its corporate headquarters in Aurora, Illinois.Cargill, Inc. During

the Class Period, Amick Farms, LLCCargill Meat Solutions Corporation and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages, salaries

and/or benefits to Class Members in the United States.

       17.     Case Foods Defendants

       82.     Case Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Troutman, North Carolina. During the Class Period, Case Foods, Inc. and/or its

predecessors, wholly owned or controlled subsidiaries, or other affiliates employed and paid wages

and/or benefits to Class Members in the United States.

       83.     Case Farms Processing, Inc. is a privately held North Carolina corporation with its

corporate headquarters in Troutman, North Carolina, and is a wholly owned subsidiary of Case

Foods, Inc. During the Class Period, Case Farms Processing, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or other affiliates employed and paid wages and/or benefits to

Class Members in the United States.

       84.81. Defendants Case FoodsCargill, Inc. and Cargill Meat Solutions CorporationCase

Farms Processing, Inc. are collectively referred to as “Case FoodsCargill.”

       18.     Allen Harim Foods, LLC

       85.     Allen Harim Foods, LLC is a Delaware company with its corporate headquarters in

Millsboro, Delaware. During the Class Period, Allen Harim Foods, LLC and/or its predecessors,

wholly owned or controlled subsidiaries, or other affiliates employed and paid wages and/or

                                               21
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 34 of 116




benefits to Class Members in the United States.

            19.15. Agri Stats, Inc.

         86.82. Agri Stats, Inc. is an Indiana corporation located in Fort Wayne, Indiana and is a

subsidiary of Eli Lilly & Co. Eli Lilly & Co. is an Indiana corporation located in Indianapolis,

Indiana.    Throughout the Class Period, Agri Stats facilitated the exchange of confidential,

proprietary, and competitively sensitive compensation data among Defendant Processors and their

co-conspirators.

            20.16. Webber, Meng, Sahl and Company, Inc.

         87.83. Webber, Meng, Sahl and Company, Inc. d/b/a WMS and Company, Inc. is a

Pennsylvania corporation located in Pottstown, Pennsylvania. Throughout the Class Period, WMS

facilitated the exchange of confidential, proprietary, and competitively sensitive compensation

data among Defendant Processors and their co-conspirators.

   IV.      AGENTS AND CO-CONSPIRATORS

         88.84. The following named entities have participated as co-conspirators with Defendants

and have performed acts and made statements in furtherance of the conspiracy to fix and depress

compensation alleged herein:

            a. Claxton Poultry Farms, Inc. is a Georgia corporation located in Claxton, Georgia.

                During the Class Period, Claxton Poultry Farms, Inc. and/or its predecessors,

                wholly owned or controlled subsidiaries, or other affiliates employed and paid

                wages and/or benefits to non-supervisory production and maintenance workers at

                chicken processing plants in the continental United States.

            b. Norman W. Fries, Inc., d/b/a Claxton Poultry Farms, Inc. is a Georgia corporation

                located in Claxton, Georgia. During the Class Period, Norman W. Fries, Inc. and/or

                its predecessors, wholly owned or controlled subsidiaries, or other affiliates

                                                  22
 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 35 of 116




   employed and paid wages and/or benefits to non-supervisory production and

   maintenance workers at chicken processing plants in the continental United States.

c.a. Foster Farms, LLC (“Foster Farms”) is a privately held California corporation

   headquartered in Modesto, California. During the Class Period, Foster Farms, LLC

   and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

   employed and paid wages and/or benefitscompensation to non-supervisory

   production and maintenance workers at chickenpoultry processing plants in the

   continental United States.

b. Foster Poultry Farms is a privately held California corporation headquartered in

   Livingston, California. Foster Poultry Farms is a related entity of Foster Farms,

   LLC. During the Class Period, Foster Poultry Farms and/or its predecessors,

   wholly owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

c. House of Raeford Farms, Inc. is a privately held North Carolina corporation

   headquartered in Rose Hill, North Carolina. During the Class Period, House of

   Raeford Farms, Inc. and/or its predecessors, wholly owned or controlled

   subsidiaries, divisions, or other affiliates employed and paid compensation to

   workers at poultry processing plants in the continental United States.

d. House of Raeford Farms of Louisiana, LLC is a Louisiana corporation

   headquartered in Shreveport, Louisiana.       During the Class Period, House of

   Raeford Farms of Louisiana, LLC and/or its predecessors, wholly owned or

   controlled subsidiaries, or other affiliates employed and paid compensation to



                                    23
 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 36 of 116




   workers at poultry processing plants in the continental United States.

e. Case Foods, Inc. (“Case Foods”) is a privately held Delaware corporation with its

   corporate headquarters in Troutman, North Carolina. During the Class Period, Case

   Foods, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or

   other affiliates employed and paid compensation to workers at poultry processing

   plants in the continental United States.

f. Case Farms Processing, Inc. (“Case Farms”) is a privately held North Carolina

   corporation with its corporate headquarters in Troutman, North Carolina. During

   the Class Period, Case Farms Processing, Inc. and/or its predecessors, wholly

   owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

d.g.         Mar-Jac Poultry, Inc. is a Georgia corporation located in Gainesville,

   Georgia. During the Class Period, Mar-Jac Poultry, Inc. and/or its predecessors,

   wholly owned or controlled subsidiaries, or other affiliates employed and paid

   wages      and/or   benefitscompensation   to   non-supervisory    production    and

   maintenance workers at chickenpoultry processing plants in the continental United

   States.

h. Mar-Jac Poultry MS, LLC is a Mississippi limited liability corporation located in

   Hattiesburg, Mississippi. During the Class Period, Mar-Jac Poultry MS, LLC

   and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

   employed and paid compensation to workers at poultry processing plants in the

   continental United States.



                                    24
 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 37 of 116




i. Mar-Jac Poultry AL, LLC is an Alabama limited liability corporation located in

   Gainesville, Georgia. During the Class Period, Mar-Jac Poultry AL, LLC and/or

   its predecessors, wholly owned or controlled subsidiaries, or other affiliates

   employed and paid compensation to workers at poultry processing plants in the

   continental United States.

j. Mar-Jac Poultry, LLC is a Delaware corporation located in Gainesville, Georgia.

   During the Class Period, Mar-Jac Poultry, LLC and/or its predecessors, wholly

   owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

k. Mar-Jac Holdings, Inc. is a Delaware corporation located in Gainesville, Georgia.

   During the Class Period, Mar-Jac Holdings, LLC and/or its predecessors, wholly

   owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

l. O.K. Foods, Inc. (“O.K. Foods”) is an Arkansas corporation headquartered in Fort

   Smith, Arkansas. During the Class Period, O.K. Foods, Inc. and/or its predecessors,

   wholly owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

m. Amick Farms, LLC (“Amick Farms”) is a privately held Delaware limited liability

   company with its corporate headquarters in Batesburg, South Carolina. During the

   Class Period, Amick Farms, LLC and/or its predecessors, wholly owned or



                                   25
 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 38 of 116




   controlled subsidiaries, or other affiliates employed and paid compensation to

   workers at poultry processing plants in the continental United States.

n. Harrison Poultry, Inc. is a Georgia corporation located in Bethlehem, Georgia.

   During the Class Period, Harrison Poultry, Inc. and/or its predecessors, wholly

   owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

o. Allen Harim Foods, LLC (“Allen Harim”) is a Delaware company with its

   corporate headquarters in Millsboro, Delaware. During the Class Period, Allen

   Harim Foods, LLC and/or its predecessors, wholly owned or controlled

   subsidiaries, or other affiliates employed and paid compensation to workers at

   poultry processing plants in the continental United States.

p. Claxton Poultry Farms, Inc. is a Georgia corporation located in Claxton, Georgia.

   During the Class Period, Claxton Poultry Farms, Inc. and/or its predecessors,

   wholly owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

q. Norman W. Fries, Inc., d/b/a Claxton Poultry Farms, Inc. is a Georgia corporation

   located in Claxton, Georgia. During the Class Period, Norman W. Fries, Inc. and/or

   its predecessors, wholly owned or controlled subsidiaries, or other affiliates

   employed and paid compensation to workers at poultry processing plants in the

   continental United States.

r. Cooper Hatchery, Inc. d/b/a Cooper Farms is an Ohio corporation with its corporate



                                    26
 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 39 of 116




   headquarters in Oakwood, Ohio. During the Class Period, Cooper Hatchery, Inc.

   and/or its predecessors, wholly owned or controlled subsidiaries, or other affiliates

   employed and paid compensation to workers at poultry processing plants in the

   continental United States.

s. Farbest Foods, Inc. is an Indiana company with its corporate headquarters in Jasper,

   Indiana. During the Class Period, Farbest Foods and/or its predecessors, wholly

   owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

t. Virginia Poultry Growers Cooperative, Inc. (“Virginia Poultry Growers

   Cooperative”) is a Virginia corporation with its corporate headquarters in Hinton,

   Virginia. During the Class Period, Virginia Poultry Growers Cooperative and/or

   its predecessors, wholly owned or controlled subsidiaries, or other affiliates

   employed and paid compensation to workers at poultry processing plants in the

   continental United States.

u. VPGC, LLC is a Virginia corporation with its corporate headquarters in Hinton,

   Virginia. During the Class Period, VPGC, LLC and/or its predecessors, wholly

   owned or controlled subsidiaries, or other affiliates employed and paid

   compensation to workers at poultry processing plants in the continental United

   States.

v. Turkey Valley Farms, LLC is a Minnesota corporation with its corporate

   headquarters in Willmar, Minnesota. During the Class Period, Turkey Valley

   Farms, LLC and/or its predecessors, wholly owned or controlled subsidiaries, or



                                    27
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 40 of 116




               other affiliates employed and paid compensation to workers at poultry processing

               plants in the continental United States.

           w. The U.S. Poultry & Egg Association is a nonprofit trade association headquartered

               in Tucker, Georgia that advocates for poultry processors.

           x. The National Chicken Council is a nonprofit trade association headquartered in

               Washington, D.C. that advocates for chicken processors.

           y. The National Turkey Federation is a nonprofit trade association headquartered in

               Edgefield, South Carolina that advocates for turkey processors.

        89.85. Various other persons, firms and corporations not named as defendants have

participated as co-conspirators with Defendants and have performed acts and made statements in

furtherance of the conspiracy. Defendants are jointly and severally liable for the acts of their co-

conspirators whether or not named as defendants in this Complaint.

        90.86. Each Defendant and co-conspirator named herein acted as the agent or joint-

venturer of, or for, the other Defendants and co-conspirators with respect to the acts, violations

and common course of conduct alleged herein.

   V.      TRADE AND COMMERCE

        91.87. The conspiracy formed, implemented and enforced by Defendants and co-

conspirators was intended to depress, and did in fact depress, the wages and benefitscompensation

of Class Members nationwide.

        92.88. The conspiracy restrained competition between Defendant Processors for the

payment of wages, salaries and benefits to, and hiring of, Class Members nationwide, including

Class Members who were located in states other than the states in which the chickenpoultry

processing plants that employed them were located.



                                                28
                Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 41 of 116




          93.89. Defendant Processors and co-conspirators made payments to Class Members by

mailing or transmitting funds across state lines.

          94.90. Defendant Processors and co-conspirators employed Class Members to process

chickenpoultry for sale in interstate and foreign commerce.

          95.91. Defendants Agri Stats and WMS provided services to Defendant Processors located

in multiple different states and exchanged confidential, proprietary, and competitively sensitive

data among Defendant Processors across state lines.

          96.92. The activities of Defendants and co-conspirators were within the flow of interstate

commerce of the United States, and were intended to, and did have direct, substantial, and

reasonably foreseeable effects on the interstate commerce of the United States.




    VI.         FACTUAL ALLEGATIONS

          A. Background

                1. ChickenPoultry Industry

          97.      Chickens raised for meat consumption are typically slaughtered and processed

before the age of 13 weeks.2 According to a 2012 report by Focus Management Group, such

chickens “are a commodity product with little or no product differentiation based on the

processors.”

          93.      ChickensThe United States Department of Agriculture defines “poultry” to mean



2
 As used in this Complaint, the term “chicken” does not encompass spent hens (i.e., chickens raised to lay
eggs and only slaughtered after the age of 15 weeks).

                                                    29
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 42 of 116




“any domesticated bird used for food.” The poultry industry in the United States is the world’s

largest producer of poultry meat.

       94.       Meat from chicken and turkey account for more than 99% of the poultry meat

produced in the United States. Chicken meat accounts for approximately 89% of the poultry meat

produced in the United States. Turkey meat accounts for approximately 11% of the poultry meat

produced in the United States.

       98.95. Poultry processed for consumption may be sold in a variety of forms, including

fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a value-added product.

The poultry processed by Defendant Processors are commodity products with little or no

differentiation between processors.

       99.96. ChickenPoultry processing is concentrated in the hands of the Defendant

Processors, which control more than 90approximately 80 percent of the production of processed

chickenpoultry in the United States. Defendant Processors earn more than $30 billion in annual

revenue from the sale of processed chickenpoultry.

       100.97.         Defendant Processors are vertically integrated companies that control

nearly every aspect of chickenpoultry production. When commercial chickenpoultry production

first emerged, different companies owned businesses involved in the different stages of

chickenpoultry production. Specifically, different companies owned: hatcheries, where eggs are

hatched; growers, which raise the hatched chickensbirds; feed mills, which produce and supply

food products for the chickensthose birds; and processing plants, where live chickensbirds are

slaughtered and turned into poultry products for sale and consumption. Today, approximatelymore

than 90 percent of chickenspoultry for consumption areis produced by vertically integrated

companies, such as Defendant Processors, that each own or controllcontrol their own hatcheries,



                                                30
                Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 43 of 116




feed mills, growers, and processing plants.

            2. ChickenPoultry Processing Plants

         101.98.          Once chickens and turkeys for consumption reach maturity, they are

typically processed in chickenpoultry processing plants. There are two kinds of chickenpoultry

processing plants.       The first—slaughterhouse facilities—kill chickensbirds and convert the

carcasses into raw chickenpoultry products fit for human consumption. The second—further

processing facilities—convert the raw chicken and turkey into value-added forms by cutting,

deboning, breading, cooking or otherwise engaging in additional processing.            The Class is

comprised of workers employed by Defendant Processors in both slaughterhouse facilities and

further processing facilities.

         102.99.          Collectively, Defendant Processors currently own approximately 200

chickenpoultry processing plants in the continental United States.            A majority of those

chickenpoultry processing plants are located in the South and Upper Midwest.

         100.      ChickenPoultry processing plants are typically located near the growers with which

they contract. As a result, the vast majority of Defendant Processors’ chickenpoultry processing

plants are clustered in groups in rural areas. In fact, each Defendant Processor owns at least one

chickenpoultry processing plant that is within 2832 miles of a competitor’s chickenanother

Defendant Processor’s poultry processing plant. Indeed, with the exception of Defendant Jennie-

O, each Defendant Processor has a plant that is within 13 miles of another Defendant Processor’s

plant.

         103.101.         The geographic proximity of poultry processing plants means that, in a

competitive labor market, many employees of poultry processing plants could and would switch

their employment to rival poultry processing plants when offered higher wages, higher salaries



                                                   31
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 44 of 116




and/or superior benefits. For that reason, each Defendant Processor has risked the loss of

processing plant employees to, and in fact did lose processing plant employees to, a competitor’s

nearby chicken processing plant. The geographic proximity of chicken processing plants means

that, in a competitive labor market, many chicken processing plant workers could and would

switch their employment to rival chicken processing plants when offered higher wages and/or

superior benefits. The following map identifies the locations of the chicken processing plants

currently operating in the continental United States:another Defendant Processor’s nearby poultry

processing plant.




          102.    ChickenThe following map identifies the locations of the chicken and turkey

processing plants currently operating in the continental United States; chicken processing plants

are represented by red pins, and turkey processing plants are represented by blue pins3:




3
    Some of the pins on the map reflect more than one poultry processing plant.

                                                     32
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 45 of 116




            3. Poultry Processing Plant Workers

        104.103.        Each year during the Class Period, Defendant Processors collectively

employed approximately 250220,000 workers at their chickenpoultry processing plants.

        105.104.        Because Defendant Processors produce commodity chickenpoultry

products in a similarly efficient and vertically integrated manner, their chickenpoultry processing

facilities were and are characterized by highly similar operations and thus highly similar labor

requirements. Accordingly, the non-supervisory production and maintenance workers employed

by Defendant Processors at each of their approximately 200 chickenpoultry processing plants in

the continental United States during the Class Period, i.e. Class Members, were easily categorized

into a limited set of discrete job positions.

        106.105.        For example, in their chickenpoultry processing plants, each Defendant

Processor employs “live hangers,” who hang live chickenbirds by their feet onto fast-moving metal

hooks; “eviscerators,” who remove the internal organs from chickenbird carcasses; and

“deboners,” who remove bones from chickenbird carcasses. ; and “first line supervisors,” who


                                                33
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 46 of 116




supervise workers on the processing lines.

           4. Compensating ChickenPoultry Processing Plant Workers

       107.    Compensation of chicken processing plant workers comprises a significant share of

the total operating costs of each Defendant Processor. The second largest cost component of

producing chickens for consumption is the cost of chicken processing plant labor, which on

average comprises approximately 16 percent of Defendant Processors’ total operating costs.

       108.    Decisions regarding the compensation of chicken processing plant workers during

the Class Period were made by and at each Defendant Processors’ corporate headquarters. This

reflects the significance of labor costs to Defendant Processors’ overall profitability. While local

plant managers sometimes made recommendations for wage adjustments, hourly wages and

benefits were ultimately determined and approved by senior executives at each Defendant

Processor’s corporate headquarters. The fact that decision-making regarding wages and benefits

was centralized in the hands of senior corporate executives materially facilitated the formation and

implementation of the wage-fixing conspiracy alleged herein.

       109.    Multiple former human resources employees of the Defendant Processors have

explained that senior executives at corporate headquarters exclusively set the wages and benefits

of processing plant workers in a centralized fashion. For example, a former human resources

manager who worked at three different chicken processing plants owned by Tyson, Pilgrim’s and

Perdue during the Class Period stated that compensation to chicken processing plant workers at all

three companies was exclusively determined at and by each of the company’s corporate offices.

Another former Tyson employee explained that Tyson’s corporate office established a “wage

scale” for all of Tyson’s chicken processing plant workers consisting of a starting hourly rate for

each position and incremental increases for that starting hourly rate up to the maximum wage.



                                                34
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 47 of 116




       110.    During the Class Period, senior executives of the Defendant Processers determined

the hourly wages and benefits for Class Members. When those corporate executives set hourly

wages, they established a wage schedule that compensated workers according to their position in

the processing plant.

       111.    Some chicken processing plant positions were paid more wages by Defendant

Processors than other positions, largely due to the greater skill required by those positions. For

example, “deboners” are typically paid more than many other non-supervisory workers on the

processing line. Effectively deboning a chicken requires some experience and training, and

Defendant Processors earn more money when a chicken is deboned effectively, i.e. cut closest to

the bone to maximize the amount of meat obtained. Nonetheless, the compensation for all chicken

processing plant positions was determined in a systematic way using compensation schedules

within each Defendant Processor that were aligned with the compensation for the same positions

at other Defendant Processors.

       106.    During the Class Period, the compensation provided byEmployees at Defendant

Processors’ poultry processing plants were paid either hourly wages or annual salaries, depending

on their position.

       107.    Approximately 90 percent of employees at those poultry processing plants were

either production workers who physically worked on processing lines to process poultry, or

maintenance workers who maintained and repaired processing line machines and/or refrigeration

systems. Those production and maintenance workers were paid hourly wages according to their

specific position and experience.

       108.    Approximately 10 percent of employees at Defendant Processors’ poultry

processing plants were paid annual salaries. These employees include supervisory positions such



                                               35
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 48 of 116




as first line supervisors who supervised hourly-paid production workers, and plant maintenance

supervisors who supervised hourly-paid maintenance workers.

       112.109.       Both hourly-paid and salary-paid employees at Defendant Processors to

Class Members was comprised of an hourly wage rate plusProcessors’ poultry processing plants

also received employment benefits. Those benefits typically included health careinsurance, paid

time off, a retirement savings plan, disability insurance and life insurance. Each Defendant

Processor calculated a specific dollar value for the benefits paid to each Class Member.

       113.110.       The total compensation provided to hourly-paid to Class Members,

inclusive of benefits, was referred to within the industry as the “fully loaded wage.” For example,

according to Perdue, the “fully loaded wage” at the company’s Delmarva processing plants in 2016

was $17.12 for the lowest paid plant worker. That particular “fully loaded wage” was comprised

of a $12 hourly wage plus a benefits package equal to $5.12 per hour.

       114.    At times, when Defendants increased hourly wages for Class Members, they

simultaneously decreased the value of benefits to offset the hourly wage increase. For example, a

former employee of Tyson explained that annual increases in hourly wages at a Tyson plant were

effectively eliminated each year by charging the plant workers higher insurance premiums.

       111.    Some hourly-paid positions at Defendant Processors’ poultry processing plants

were paid higher wages than other hourly-paid positions at the same poultry processing plants,

largely due to the greater skill and experience required by those higher-paying positions. For

example, “deboners” were typically paid more than many other non-supervisory workers at poultry

processing plants. Effectively deboning a chicken or turkey requires some experience and training,

and Defendant Processors earn more money when a bird is deboned effectively, i.e. cut closest to

the bone to maximize the amount of meat obtained. Nonetheless, the compensation for all hourly-



                                                36
               Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 49 of 116




paid positions at poultry processing plants was determined in a systematic way using compensation

schedules within each Defendant Processor that were aligned with the compensation for the same

positions at other Defendant Processors.

        112.     Similarly, some salary-paid positions at Defendant Processors’ poultry processing

plants were paid higher salaries than other salary-paid positions, largely due to the greater skill

and experience required by those higher paying salaried positions. For example, a processing shift

manager, who directs a production operation for an entire section of a poultry processing plant,

receives a higher salary than a first line supervisor, who reports to the processing shift manager.

Nonetheless, the compensation for all salary-paid positions at poultry processing plants was

determined in a systematic way using compensation schedules within each Defendant Processor

that were aligned with the compensation for the same positions at other Defendant Processors.

               5. Centralized Determination of Compensation for Poultry Processing
                  Plant Workers

        113.     Compensation of poultry processing plant employees comprises a significant share

of the total operating costs of each Defendant Processor. The second largest cost component of

producing poultry for consumption is the cost of poultry processing plant labor, which on average

comprises approximately 16 percent of Defendant Processors’ total operating costs.

        114.     Decisions regarding the compensation of poultry processing plant employees

across the country were made by and at each Defendant Processors’ corporate headquarters during

the Class Period. This reflects the significance of labor costs to Defendant Processors’ overall

profitability.    While local plant managers sometimes made recommendations for wage

adjustments, the hourly wages, annual salaries and employment benefits were ultimately

determined and approved by senior executives at each Defendant Processor’s corporate

headquarters. The fact that decision-making regarding wages, salaries and benefits was centralized

                                                37
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 50 of 116




in the hands of senior corporate executives materially facilitated the formation and implementation

of the compensation-fixing conspiracy alleged herein.

       115.    Multiple former human resources employees of the Defendant Processors have

explained that senior executives at corporate headquarters exclusively set the wages, salaries and

benefits of processing plant employees across the country in a centralized fashion. For example,

a former human resources manager who worked at three different poultry processing plants owned

by Tyson, Pilgrim’s and Perdue during the Class Period stated that compensation paid to poultry

processing plant workers at all three companies was exclusively determined at and by each of the

company’s corporate offices. Similarly, a former human resources manager who worked at poultry

processing plants owned by Perdue and George’s stated that wages, salaries and benefits paid to

all poultry processing plant employees by both companies were determined at and by each of the

company’s corporate headquarters.

       116.    During the Class Period, senior executives of the Defendant Processers determined

the hourly wages, annual salaries, bonuses and employment benefits for Class Members across the

country in a formulaic way, establishing schedules that compensated employees according to their

specific positions in the poultry processing plants.

       117.    For example, a former Tyson employee stated that hourly wages set by Tyson’s

corporate headquarters were “very tightly structured.” The former Tyson employee explained that

Tyson’s corporate office established a “wage scale” for all of Tyson’s hourly-paid poultry

processing plant workers consisting of a starting hourly rate for each position and incremental

increases for that starting hourly rate up to the maximum wage. The former Tyson employee noted

that the wage structure was determined at the corporate level “before” individual plant managers

“even started talking about it.” A former Tyson employee also noted that, under Tyson’s wage



                                                 38
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 51 of 116




scale, hourly production workers received “consistent” wages within divisions, regardless of the

location of the poultry processing plant.

           5.6.Limited Role of Labor Unions

       115.118.        Approximately one-third of chickenhourly-paid workers at poultry

processing plant workersplants are members of unions. The United Food and Commercial

Workers International Union represents approximately 90% of those unionized workers.

       116.119.        There is not a significant disparity between the compensation provided to

unionized and non-unionized workers in chickenDefendant Processors’ poultry processing plants.

Collective bargaining agreements often specify a particular wage increase for year one and then

often require that, in subsequent years of the agreements, unionized workers are entitled to the

average wages per position paid by the Defendant Processor. Those average wages are calculated

based on what is paid to both unionized and non-unionized workers.

           6.7.Demographics of ChickenHourly-Paid Poultry Processing Plant Workers

       117.120.        During the Class Period, the compensation provided to hourly-paid to Class

Membersworkers in Defendant Processors’ poultry processing plants was artificially depressed

and left many of those workers in poverty. A 2015 report by the nonprofit Oxfam America titled

“Lives on the Line” states, “Most workers on the poultry processing line earn wages that place

them near or below the poverty line. Wages average around $11 per hour; annual income for most

is between $20,000 and $25,000. The federal poverty level for a family of three in 2015 is $20,090;

for a family of four it’s $24,250. An average poultry worker supporting two children qualifies for

Head Start, SNAP (food stamps), and the National School Lunch Program. In addition, workers

often turn to local charities and food banks to supplement their income; in many poultry towns,

thrift stores and food banks dominate local storefronts.”



                                                39
                Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 52 of 116




         118.121.       Despite the poor compensation, working inon a chicken processing line in

a poultry plant is one of the most dangerous jobs in the United States. The 2015 report by Oxfam

America states that “the rates of injuries and illness” in chickenpoultry processing plants “are

shockingly high.” The Occupational Safety and Health Administration (“OSHA”) and the United

States Department of Labor classify poultry as “a hazardous industry.” In February 2015, OSHA

acknowledged that “the incidence rate of occupational illness cases, including musculoskeletal

disorders, reported in the poultry industry in 2011 and 2012 has remained high—at more than five

times the average for all US industries.” In April 2015, the Centers for Disease Control and the

National Institute for Occupational Safety and Health reported the results of an evaluation of 191

poultry workers at a plant in Maryland: 76 percent had abnormal results from a nerve conduction

test (indicating damage to nerves), and 34 percent had evidence of carpal tunnel syndrome. In

2004, Human Rights Watch reported that poultry workers are 14 times more likely than other

workers to suffer debilitating injuries stemming from repetitive trauma—like “claw hand” (in

which the injured fingers lock in a curled position) and ganglion cysts (fluid deposits under the

skin).

         119.122.       In a 2016 report titled “No Relief,” Oxfam America wrote, “While the

poultry industry today enjoys record profits and pumps out billions of chickens, the reality of life

inside the processing plant remains grim and dangerous. Workers earn low wages, suffer elevated

rates of injury and illness, toil in difficult conditions, and have little voice in the workplace.”

         123.    Due to the poor compensation, grueling work and high risk of physical injury, many

Americans have no interest in employment as an hourly-paid worker in a chickenpoultry

processing plant worker. For that reason, Defendant Processors often recruit workers who have

limited alternative options for employment. Many of the hourly-paid workers recruited and hired



                                                  40
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 53 of 116




by Defendant Processors in poultry processing plants do not speak English and lack significant

education.

       120.124.        Christopher Cook, author of the book “Diet for a Dead Planet: Big Business

and the Coming Food Crisis,” said that chickenpoultry processors recruit “a variety of

economically desperate and socially isolated populations.” Debbie Berkowitz, OSHA’s former

Senior Policy Adviser, said, “It’s an industry that targets the most vulnerable group of workers and

brings them in. And when one group gets too powerful and stands up for their rights, they figure

out who’s even more vulnerable and move them in.”

       121.125.        Many of the hourly-paid workers recruited and hired by Defendant

Processors are migrant workers, refugees, asylum-seekers, immigrants employed under EB3 visas,

prison laborers, and participants in court-ordered substance abuse programs. In a 2015 report,

Oxfam America wrote, “The poultry industry has a complicated history of tapping marginalized

populations for its workforce. … Of the roughly 250,000 poultry workers in the US, most are

minorities, immigrants, or refugees, and a significant percentage is female.”

       122.126.        For example, Norman Beecher, a former Human Resources manager for

Defendantco-conspirator Case Farms LLC, actively recruited refugees from the Guatemalan civil

war. Mr. Beecher explained to historian Leon Fink, “I didn’t want [Mexicans]. Mexicans will go

back home at Christmastime. You’re going to lose them for six weeks. And in the poultry business

you can’t afford that. You just can’t do it. But Guatemalans can’t go back home. They’re here

as political refugees. If they go back home, they get shot.”

       123.127.        In a 2017 article titled “Exploitation and Abuse at the Chicken Plant,” The

New Yorker reported that Defendant Case Farms LLC “finds new ways to keep labor costs down.

For a time, after the Guatemalan workers began to organize, Case Farms recruited Burmese



                                                41
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 54 of 116




refugees. Then it turned to ethnic Nepalis expelled from Bhutan, who today make up nearly 35

percent of the company’s employees in Ohio. … Recently, Case Farms has found a more captive

workforce. One blazing morning last summer in Morganton, an old yellow school bus arrived at

Case Farms and passed through the plant’s gates, pulling up to the employee entrance. Dozens of

inmates from the local prison filed off, ready to work at the plant.”

       124.     Many chicken processing plant workers do not speak English and lack significant

education. Accordingly, many chicken processing plant workers cannot easily obtain stable

employment outside the chicken industry. A former employee of Pilgrim’s during the Class Period

explained that many chicken processing plant workers never graduated from high school and did

not speak English and thus were limited from pursuing work outside a chicken processing plant.

Similarly, a former employee of George’s during the Class Period explained that chicken

processors “catered” to workers who did not speak English and lacked a strong educational

background and that it would be difficult for chicken processing plant workers to find work outside

a chicken processing plant because of “communication issues.”

              8. Demographics of Salary-Paid Poultry Processing Plant Employees

       128.     To obtain a salaried position at Defendant Processors’ poultry processing plants, an

applicant must satisfy certain education and experience requirements and also speak fluent

English. For example, to obtain a position as a first line supervisor at a Defendant Processor,

which is one of the lowest paid salaried positions in a poultry processing plant, an applicant must

ordinarily have obtained a high school diploma or GED, is strongly preferred to have a Bachelor’s

degree in a related field (e.g. Poultry Science, Animal Science, Agriculture or Business

Management), must have a minimum of 1-3 years of supervisory experience, must possess strong

written and verbal communication skills, and is expected to be proficient with computers.



                                                 42
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 55 of 116




Accordingly, only educated, skilled and experienced individuals can obtain salaried positions at

Defendant Processors’ poultry processing plants.

       B. Conspiracy to Fix WagesCompensation

       125.129.        Beginning in January 2009 and continuing to the present, Defendants have

conspired with each other to fix and depress the compensation paid to non-supervisory production

and maintenance workers at Defendant Processor’s chickenemployees of Defendant Processors at

poultry processing plants in the continental United States.

       126.130.        Multiple events took place in the chickenpoultry industry in 2008 and 2009

that facilitated the formation and implementation of the conspiracy, including:

           a. In 2008, Tyson, the largest chickenpoultry processor in the United States, re-

               subscribed to Agri Stats. Tyson had previously terminated its relationship with,

               and subscription to, Agri Stats, but the company resumed exchanging detailed and

               proprietary wagecompensation information with other Defendant Processors

               through Agri Stats in 2008.

           b. In December 2008, the second largest chickenpoultry processor, Pilgrim’s Pride

               Corporation, filed for bankruptcy. The bankruptcy resulted from total costs—

               including labor costs—exceeding the revenue earned by the company.            The

               bankruptcy of Pilgrim’s Pride Corporation triggered competing chickenpoultry

               processors to consider methods of managing costs in order to avoid the same fate.

           c. In 2009, following the bankruptcy filing of Pilgrim’s Pride Corporation, the

               multinational JBS S.A, which is the largest meat processing company in the world,

               acquired a majority stake in Pilgrim’s Pride Corporation. The acquisition resulted

               in a change in the leadership of the human resources department at Pilgrim’s Pride



                                                43
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 56 of 116




               Corporation.

           d. In April 2009, the human resources committees of the twothree leading trade

               associations representing the interests of Defendant Processors—the National

               Chicken Council and, the U.S. Poultry & Egg Association and the National Turkey

               Federation—merged to form the Joint Poultry Industry Human Resources Council.

       127.131.        Defendants formed and implemented the conspiracy to reduce labor costs

and maximize profits. In the absence of the conspiracy, Defendant Processors would have

competed with each other for labor during the Class Period by offering higher wages, higher

salaries and superior benefits to Class Members. This is particularly true given that each Defendant

Processor owns and operates a chickenpoultry processing plant that is within 2832 miles of a

competitor’sanother Defendant Processor’s poultry processing plant, (and each Defendant

Processor other than Jennie-O has a plant that is within 13 miles of another Defendant Processor’s

plant), meaning that many workers could easily switch to rival chickenpoultry processing plants

offering better compensation in a competitive market. The conspiracy permitted Defendant

Processors to restrain competition for chickenpoultry processing plant workers and thus reduce

labor costs and increase profits.

       128.132.        In furtherance of the formation, implementation and enforcement of the

conspiracy, Defendants have engaged in the following misconduct:

           a. Conducted “off the books” in-person meetings between senior executives of

               Defendant Processors during which they fixed and depressed the wages, salaries

               and benefits paid to chickenworkers at poultry processing plant workersplants;

           b. Exchanged detailed, timely and competitively sensitive wagecompensation data

               through Agri Stats and WMS, thereby permitting Defendants to continuously



                                                44
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 57 of 116




                identify how much each Defendant Processor was paying chickenpoultry

                processing plant workers;

           c. Conducted bilateraldirect plant-to-plant exchanges of compensation data, including

                data regarding anticipated future increases into hourly wages.

           1.   “Off the Books” In-Person Meetings to Fix Compensation

       129.133.        Beginning on or before 2009, senior executives of Defendant Processors

conducted regular in-person meetings to exchange information about, discuss and ultimately fix

the wages, salaries and benefits provided to non-supervisory production and maintenance

workerstheir employees at chickenpoultry processing plants in the continental United States.

       130.134.        For example, duringDuring each year of the Class Period, senior executives

from the Defendant Processors who were responsible for determining the compensation of

chickenworkers at poultry processing plant workersplants conducted an in-person meeting at the

Hilton Sandestin Resort Hotel & Spa in Destin, Florida. According to former employees of Perdue

and Pilgrim’s, those meetings were attended by Directors of Compensation, Directors of Benefits,

Compensation Analysts and/or Vice-Presidents of Human Resources from each of the leading

chickenpoultry processors.

       135.     These annual meetings were spearheaded and conducted by a secretive

“Compensation Committee.” During the Class Period, the leadership of the Compensation

Committee rotated among the Defendant Processors. For example, in 2015, the Compensation

Committee was co-chaired by Jon Allen, Corporate Human Resources Director of Fieldale Farms,

and Bert Neuenschwander, Manager of Compensation for Foster Farms.

       131.136.        While these meetings of the Compensation Committee often occurred

around the same time as the U.S. Poultry & Egg Association’s well-publicized annual Human



                                                45
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 58 of 116




Resources Seminar, the meetings were not part of the association’s published schedule (or any        Formatted: Font: Italic

other association’s published schedule.). According to a former employeesenior executive of

Perdue, the meetings were “off the books” because of the confidential nature of the

communications.

       132.137.       During thesethe annual “off the books” meetings of the Compensation

Committee held at the Hilton Sandestin Resort Hotel & Spa during the Class Period, the senior

executives of Defendant Processors engaged in two procedures to fix and depress the

wagescompensation of Class Members. First, the executives exchanged timely data regarding

wages, salaries and benefits paid to Class Members through a comprehensive and detailed survey.

Second, the executives held roundtable discussions to agree on and fix wages and

benefitscompensation paid to Class Members.

       133.138.       A former employee of Pilgrim’s explained that, each year, both the

commission of the annual survey and the off-the-books meeting attended by senior executives of

Defendant Processors were fully paid by one of the three largest chickenpoultry processors. Those

three largest chickenpoultry processors—which included Tyson and Pilgrim’s—would alternate

payment of the survey and roundtable meeting each year. For example, Tyson would pay for the

survey and meeting one year; Pilgrim’s would pay for the survey and meeting the next year; a third

Defendant Processor paidwould pay for the survey and meeting the following year; and the cycle

would renew.

       134.139.       During the Class Period, the comprehensive survey was conducted by

WMS, a compensation consulting firm based in Pottstown, Pennsylvania. WMS states on its

website that it “offers many types of surveys from industry-specific compensation surveys to

company-specific job content surveys. Unlike traditional surveys that yield ambiguous answers



                                               46
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 59 of 116




to generic questions, our company or industry-tailored assessments are based on real programs and

issues within your organization or industry that result in answers based on real-time data.”

       135.140.       Prior to each annual “off-the-books” meeting of the Compensation

Committee held during the Class Period, each Defendant Processor provided detailed information

to WMS regarding wages, salaries and benefits paid to Class Members, including current hourly

rates and current salaries for specific chickenpoultry processing positions. A former employee of

Pilgrim’s explained that each participating Defendant Processor submitted detailed wage, salary

and benefits information to WMS for “all positions within the facilities.” She explained that the

wagecompensation data submitted to WMS included average hourly wages or annual salaries for

each processing line position as well as the number of people employed in each such position. She

further explained that the benefits data submitted to WMS included identifying which health

insurance plans were offered, the price of health insurance premiums, how much of that premium

was paid by the employer, the value of health insurance deductibles, the number of paid time-off

allowances, and the value of 401(k) retirement plan contributions. A former employee of Tyson

explained that the survey also requested “detailed” information about health plan deductibles and

whether the provided health insurance plan involved an open or closed network.

       136.141.       At the annual “off-the-books” in-person meetings of the Compensation

Committee, WMS randomly assigned a number to each attending Defendant Processor and

subsequently circulated the wage and benefits data obtained through theresults of the

compensation survey to the attendees of the in-person meeting, with the names of the Defendant

Processors replaced by their randomly assigned number. At the “off-the-books” meetings, WMS

also circulateddelivered a PowerPoint presentation that emphasized the average and median wage

rates and salaries for each chickenpoultry processing plant position based on the survey data



                                                47
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 60 of 116




provided by the Defendant Processors, thereby establishing a benchmarkbenchmarks that

facilitated wagecompensation-fixing discussions.

       142.     DespiteThe results of the WMS survey’s superficial attempt to conceal the

identitiessurvey that were distributed at the “off-the-books” meetings of the Compensation

Committee provided detailed compensation data for both salaried employees and hourly-paid

employees. The section covering salaried employees provided substantial data regarding the

salaries and bonuses paid to approximately 40 positions by Defendant Processors. For each of

those approximately 40 salaried positions, the annual WMS survey results provided the following

information, aggregated from each of the participating Defendant Processors:

          Base salary

          Bonus pay (the average bonus paid for the last 12 months)

          Total compensation (base salary plus average bonus)

          Actual incentive percent (the average bonus paid as a percent of base compensation)

          Target opportunity percent (the target opportunity as a percent of base compensation)

          Maximum opportunity percent (the maximum opportunity as a percent of base
           compensation)

          Base salary policy (including the minimum midpoint and maximum policy)

The WMS PowerPoint presentation that accompanied the distribution of the survey results also

identified, for each of the approximately 40 salaried positions, how much the following values had

increased, by percentage, since the previous year: base salary, midpoint salary and total

compensation.

       143.     Another section of the WMS survey results specifically addressed hourly-paid

workers at Defendant Processors’ poultry processing plants. The survey results organized those

hourly-paid workers into the following three categories: processing workers, maintenance

                                               48
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 61 of 116




workers, and refrigeration technicians. For each of those three categories of hourly-paid workers,

the annual WMS survey provided the following information, aggregated from each of the

participating Defendant Processors:

          Entry level start rate (wage rate when worker is hired)

          Entry level base rate (rate attained within 6-12 months for lowest production scale)

          Weighted average base rate

          Highest level base rate (rate attained within 6-12 months for highest production scale)

          Amount of 2nd Shift Premium (premium paid for working the evening shift)

          Amount of 3rd Shift Premium (premium paid for working the night shift)

          Annual turnover percentage

The WMS survey results organized this wage data on both a national basis and state-by-state basis.

The WMS PowerPoint that accompanied the distribution of the survey results also identified how

much each of the following increased by percentage since the previous year: entry level start rate,

weighted average base rate, and highest level base rate.

       144.    For each and every annual salary and hourly wage reported in the WMS survey

results, which covered approximately 45 positions at Defendant Processors’ poultry plants, the

following details were provided:

          90th Percentile: Ninety percent of participants pay below the 90th percentile.

          75th Percentile: Seventy-five percent of participants pay below the 75th percentile.

          Median

          Average

          Weighted Average: The data weighted by the number of employees associated with
           each participating processor.

          25th Percentile: Twenty-five percent of participants pay below the 25th percentile.

                                                49
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 62 of 116




          10th Percentile: Ten percent of participants pay below the 10th percentile.

       145.    The WMS survey results also provided exhaustive data about the benefits provided

to both salaried and hourly-paid employees at poultry processing plants operated by Defendant

Processors. For example, the WMS survey results provided information about: (1) the value of

contributions made to pension plans; (2) the amount of life insurance coverage; (3) the amount of

insurance coverage for accidental death and dismemberment; (4) the amount of coverage for long-

term disability insurance; (5) the amount and duration of short-term disability insurance; (6) the

number of permitted sick leave days; (7) the number of annual holidays; (8) the number of annual

vacation days (based on the duration of employment); (9) the amount of health care costs per

employee; (10) the amount of cost-sharing for medical insurance plans; (11) the size of deductibles

for medical insurance plans; (12) the scope of prescription drug coverage; (13) the scope and cost

of dental plans; and (14) parental leave policies.

       137.146.        Despite WMS’s superficial attempts to conceal the sources of specific data

in the survey results, it was made apparent to each attendeeattendees of the off-the-books

meetings—by the nature of the data and related conversations between attendees—exactly which

company had provided which wage and benefits information. According to a former employee of

Pilgrim’s, WMS distributed a list of all survey participants to the attendees of the in-person

meetingsDefendant Processor had provided which compensation information. A former employee

of Perdue explained that it was not difficult to determine which company reported which

compensation data in the WMS survey when “you’re sitting in a meeting and the person across

from you [from a competing processor] is reporting on what they do.” AIndeed, a former employee

of Pilgrim’s said that attendees at the in-person meetings discussed with each other whether they

paid a particular position less or more than the WMS survey average and also discussed why they



                                                 50
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 63 of 116




paid certain positions higher or lower wages depending upon the responsibility assigned to that

position.

       138.147.       Defendant Processors used the WMS survey dataresults to modify and

harmonize their compensation systems. For example, a former employee of Pilgrim’s said she

used the hourly wage and annual salary data from the WMS survey to help determine

wageestablish the hourly wages and annual salary rates at Pilgrim’s. Similarly, a former employee

of another poultry processor that attended the off-the-books meetings of the Compensation

Committee explained that the company used the WMS survey results to align its wages with those

of other poultry processors that participated in the WMS survey.

       139.148.       After WMS had circulated the survey dataresults to senior executives of the

Defendant Processors at the annual “off-the-books” meetings of the Compensation Committee

during the Class Period, those executives engaged in roundtable discussions to review the results

of the WMS survey and to determine and agree upon the optimal compensation for chickenpoultry

processing plant workers, including the optimal benefits. According to a former employee of

Perdue, the executives at the off-the-books meetings specifically discussed “competitive specific

“benefit information” includingsuch as health insurance deductibles, paid time off and 401(k)

plans. During these roundtable discussions, the senior executives of the Defendant Processors

agreed upon and fixed the wages, salaries and benefits that they would provide to non-supervisory

production and maintenance workersemployees at chickenpoultry processing plants in the

continental United States, i.e. Class Members. During those discussions, the senior executives of

the Defendant Processors also chastised any Defendant Processor that had deviated—by making

unauthorized increases to worker compensation—from agreed-upon wages, salaries and benefits

that had been fixed at prior in-person meetings.



                                                   51
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 64 of 116




          149.    At the “off the books” meetings of the Compensation Committee, executives of the

Defendant Processors would specifically discuss, and agree upon, plans for salary raises and bonus

budgets for the upcoming year. Such discussions and agreement had the predictable effect of

limiting raises and bonuses paid to Defendant Processors’ employees at poultry processing

plants.

          150.    Similarly, at those “off the books” meetings, executives of the Defendant

Processors would present detailed comparisons about how actual salary changes and bonus

budgets from the preceding year compared with the planned salary changes and bonus budgets

that had been devised at the previous year’s meeting. Such discussions facilitated the enforcement

of the conspiracy to fix the compensation of Defendant Processors’ employees at poultry

processing plants.

          140.151.       A senior executive from Tyson noted during a private conversation in or

around 2018 that the discussions about wages, salaries and benefits at the “off the books” meetings

held at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida were so inappropriate and

improper that that the company would no longer attend them. At the time of that decision, Tyson

had been named as a defendant in a different antitrust class action case.

          152.    The “off-the-books” meetings at which During the Class Period, representatives

from the Defendant Processors exchanged regularly attended and participated in the annual “off-

the-books” meetings of the Compensation Committee at which competitively sensitive

compensation data was exchanged and fixed the wages, salaries and benefits of Class Members,

occurred during each year of the Class Period were discussed and fixed. Indeed, Defendants

Processors were prohibited from using the WMS survey to just remotely exchange compensation

data. According to a former employee of Keystone who attended some of the meetings, a poultry



                                                 52
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 65 of 116




processor would be expelled from the Compensation Committee if it failed to attend the annual in-

person meeting two years in a row.

       141.153.       As an example of the scope of participation in the annual Compensation

Committee meeting, the following Defendants and co-conspirators attended the particular “off-

the-books” in-person meeting in April 2017 at the Hilton Sandestin Resort Hotel & Spa in Destin,

Florida. : Tyson, Pilgrim’s, Perdue, Koch Foods, Wayne Farms, George’s, Keystone, Fieldale

Farms, Simmons, Butterball, Cargill, Cooper Farms, Foster Farms, Amick Farms, Case Foods, OK

Foods, and Allen Harim. Other Defendants and co-conspirators attended other “off-the-books”

annual meetings of the Compensation Committee during the Class Period.

       142.1. In addition to the above meetings held at the Hilton Sandestin Resort Hotel & Spa

in Destin, Florida, there were many other in-person meetings during the Class Period between

senior executives of the Defendant Processors who had responsibility for determining wages and

benefits paid to Class Members. Many of those meetings were sponsored by trade associations

that advocate for the interests of the Defendant Processors. Upon information and belief, during

many of those meetings, the senior executives discussed and agreed on wages and benefits to be

paid to Class Members. Those meetings include:

           a. Seminars and Meetings of the U.S. Poultry & Egg Association. The U.S. Poultry
              & Egg Association describes itself as the world’s largest and most active poultry
              organization, and each Defendant Processor is a member. Each year of the Class
              Period, the Association held a Human Resources Seminar, often at the Hilton
              Sandestin Resort Hotel & Spa in Destin, Florida. The Defendant Processors’
              employees responsible for setting plant worker wages—including senior
              executives, Vice Presidents of Human Resources, Directors of Compensation,
              Directors of Benefits, and Compensation Analysts—routinely attended the Human
              Resources Seminar. A former employee who worked at three different chicken
              processing plants operated by Tyson, Pilgrim’s and Perdue, said that the attendees
              at the Association’s annual Human Resources Seminar knew each other very well
              and could have readily discussed wages of processing plant workers over dinner.
              In addition, senior executives of the Defendant Processors serve on the board of
              directors of the Association, and that board conducted in-person meetings four

                                               53
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 66 of 116




                  times a year during the Class Period.

              b. Board meetings of the National Chicken Council. The National Chicken Council
                 exclusively represents chicken processors, and its members account for
                 approximately 95 percent of the chicken sold in the United States. Each Defendant
                 Processor is a member of the National Chicken Council. The CEOs of the
                 Defendant Processors serve on the board of directors of the National Chicken
                 Council, and that board of directors met at least four times a year during the Class
                 Period. In conjunction with some of these meetings, executives from Agri Stats
                 made presentations, and the CEOs of the Defendant Processors held private dinners.
                                                                                                        Formatted: Underline
              c. Meetings of the Joint Poultry Industry Human Resources Council. This Council           Formatted: Indent: Left: 0.5", Space After: 8 pt, Line
                 was formed by merging the human resources committees of the U.S. Poultry & Egg         spacing: Multiple 1.08 li, Widow/Orphan control, Adjust
                 Association, National Chicken Council and the National Turkey Federation. The          space between Latin and Asian text, Adjust space
                 Council is comprised of senior human resources executives, including executives        between Asian text and numbers
                 of the Defendant Processors who formed and implemented the wage-fixing
                 conspiracy. The Council exclusively focuses on labor issues, such as wages and
                 benefits, and it held an in-person meeting on an annual basis during the Class
                 Period, often at the Hilton Sandestin Resort Hotel & Spa in Destin, Florida.

              d. Meetings of the Georgia Poultry Federation. The Georgia Poultry Federation “is a
                 non-profit trade association which represents the poultry industry in Georgia, the
                 nation’s leading broiler4 producing state.” Many of the Defendant Processors are
                 members of the Georgia Poultry Federation. It held meetings at least three times a
                 year during the Class Period, which were attended by executives from those
                 Defendant Processors.

              e.a. Meetings of the North Carolina Poultry Federation. The mission of the North
                   Carolina Poultry Federation “is to create a favorable climate for business success
                   for everyone involved in the poultry industry in North Carolina.” Many of the
                   Defendant Processors are members of the North Carolina Poultry Federation. It
                   conducted several meetings during each year of the Class Period, which were
                   attended by executives of those Defendant Processors.

              f. Meetings of The Poultry Federation. The Poultry Federation is a non-profit trade
                 organization that represents the poultry and egg industries in Arkansas, Missouri,
                 and Oklahoma. Many of the Defendant Processors are members of The Poultry
                 Federation, and it conducted several meetings each year of the Class Period, which
                 were attended by the executives of those Defendant Processors.

          154.    While most of the Defendant Processors have participated in the WMS surveys and

related “off-the-books” meetings of the Compensation Committee since the onset of the Class



4
    The term “broiler” means chicken raised for meat consumption.                                       Formatted: Justified

                                                    54
               Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 67 of 116




Period, the Defendant Processors that process more turkey than chicken in the United States—i.e.

Butterball, Jennie-O and Cargill—joined the annual WMS survey and “off the books” meetings

for the first time in or around 2015. Prior to joining the WMS survey and related meetings in or

around 2015, these Defendant Processors that substantially process turkey exchanged

compensation data through another annual survey that was conducted by the National Turkey

Federation. According to a former employee of Butterball, the leading turkey processors in the

country reported salaried and hourly wages of “fairly specific” positions within their turkey

processing plants to the National Turkey Federation each year, which compiled the information

and distributed the combined survey results to those turkey processors. The compensation survey

conducted by the National Turkey Federation, which only covered turkey processors, helped

restrain the compensation of workers in poultry processing plants in the United States prior to

2015.

           2. Exchanging Detailed WageCompensation Data Through Agri Stats

        143.155.       In addition to conducting “off the books” in-person meetings during which

they discussed and fix wages, salaries and benefits, Defendant Processors also exchanged detailed

and competitively sensitive wage informationcompensation data each month in furtherance of the

conspiracy through a subscription to Agri Stats. The agreement to exchange, and the actual

exchange of, detailed wage informationcompensation data through Agri Stats itself restrained

wagecompensation competition for processing plant workers in the chickenpoultry industry, and

greatly facilitated the formation, implementation and enforcement of the conspiracy to depress

compensation.

        156.    Agri Stats provided an unparalleled ability for Defendant Processors to implement,

and monitor each other’s compliance with, their collusive agreement to depress compensation.



                                                55
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 68 of 116




During the Class Period, Agri Stats facilitated the electronic exchange of terabytes of

competitively sensitive compensation data between the Defendant Processors. Agri Stats also

monitored and audited this data to ensure it was accurate. By providing this service, Agri Stats

became a central part of Defendants’ collusion to suppress compensation.

       157.    Indeed, a former employee of Perdue during the Class Period stated that Agri Stats

was responsible for “collusion in the poultry industry.”

       144.158.       Agri Stats is a self-describedsmall company, headquartered in Fort Wayne,

Indiana. Agri Stats describes itself as a “management reporting and benchmarking company” that

“provides consultation on data analysis, action plan development and management practices of

participating companies.” Agri Stats’Stats’s mission is to “[i]mprove the bottom line profitability

for our participants by providing accurate and timely comparative data while preserving

confidentiality of individual companies.”

       145.    On February 15, 2017, in an article titled “Is the Chicken Industry Rigged?,”

Bloomberg Businessweek reported, “Agri Stats provides chicken producers with a rare level of

detail, in uncommonly timely fashion. The company’s reports, portions of which Bloomberg

Businessweek reviewed, contain exhaustive data about the internal operations of the nation’s

biggest poultry corporations, including bird sizes, product mixes, and financial returns at

participating plants. … Today, at Agri Stats’ headquarters in Fort Wayne, dozens of software

engineers, data specialists, and marketing managers oversee one of the largest private storehouses

of information ever compiled about a single sector of the agricultural economy. According to Cox,

clients submit their sales invoices in real time—when someone sells a truck of chicken to the

Kroger grocery chain, for example, the invoice goes to Agri Stats soon after.”

       159.    A former employee of Perdue duringTo the outside world, the role of Agri Stats is



                                                56
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 69 of 116




almost invisible.    No uninitiated poultry processing worker could realize the profound

anticompetitive impact Agri Stats has had on the poultry processing industry. Agri Stats services

are not for the public, and its reports are not publicly available. Agri Stats refuses to sell its

information and reports to just any customer. Blair Snyder, the former president of Agri Stats,

said in 2009, “Agri Stats has always been kind of a quiet company. There’s not a whole lot of

people that know a lot about us obviously due to confidentiality that we try to protect. We don’t

advertise. We don’t talk about what we do. It’s always kind of just in the background, and really

our specialty is working directly with companies about their opportunities and so forth.”

       146.    During the Class Period noted that Agri Stats was responsible for “collusion in the

poultry industry.”

       147.    Agri Stats gathers information from, and exchanges information between, more

than 95 percent of U.S. chicken processors. , Agri Stats partnered with each of the Defendant        Formatted: Pattern: Clear

Processors to obtainelectronically collect and exchange timely and competitively sensitive

compensation      information   regarding    non-supervisory    production    and    maintenance

workerscompensation of their employees at chickenpoultry processing plants.

       148.160.        Every Defendant Processor and co-conspirator participated in Agri Stats

during the Class Period and provided and received the detailed information described hereinUnited

States. Upon information and belief, in the wake of a $1.3 billion jury verdict in 2004 against

Tyson for a conspiracy to manipulate pay tocompensation for cattle farmers, increased fears of

antitrust liability led Tyson to withdraw from Agri Stats. However, in or around January 2008,

Tyson resumed its subscription with and participation in Agri Stats. Upon information and belief,

on or around 2014, Tyson again withdrew from Agri Stats but then again resumed its subscription

with and partnership in Agri Stats in or around 2016.



                                               57
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 70 of 116




       161.    During the Class Period, Agri Stats gathered compensation information from, and

exchanged information between, more than 95 percent of U.S. poultry processors. Agri Stats’s

full-market coverage of the poultry processing industry afforded Defendant Processors the power

to coordinate and suppress compensation through the use of the internet. During an October 2009

earnings calls for Defendant Sanderson, the former president of Agri Stats, Blair Snyder, said, “All

right, who is at Agri Stats? As we talked about, it’s a parent company for subsidiary companies

that support the industry. The whole goal is to support the industry. We do have 97% of the broiler

industry participating, about 95% of the turkey industry. . . .The fact that we’ve got high 90

percentage of both broilers and turkeys, this pretty much represents about anybody that’s out there

in the broiler industry. . . .[For t]urkey participants, pretty much it’s a list of who’s who in the

turkey business.”

       149.162.        During the Class Period, on a monthly basis, each Defendant Processor

provided the effective hourlysalary and wage rates regarding each category of chicken processing

categories of plant workerworkers from each of their chickenpoultry processing plants in the

continental United States to Agri Stats. Upon information and belief, thatThat information was

transmitted to Agri Stats through direct electronic submissions by the Defendant Processors. Agri

Stats utilized an audit process to verify the accuracy of data regarding each plant, sometimes

directly contacting Defendant Processors to verify data.

       150.163.        Agri Stats subsequently compiled the wagecompensation data that it

received from the Defendant Processors and, each and every month during the Class Period,

distributed that disaggregated compilation to each of the subscribing Defendant Processors. The

compilation containedincluded current effective salaries and hourly wage rates for categories of

non-supervisory production and maintenance workerworkers at chickenpoultry processing plants



                                                58
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 71 of 116




throughout the continental United States owned and operated by Defendant Processors. The

compilation also containedincluded average salary and hourly wage rates for chickenpoultry

processing plant positions, both nationwide and broken down by region. Additionally, the

compilation also identified the productivity of particular processing plant positions, such as birds

per manperson hour and labor hours per pound.

       151.164.        While Agri Stats claims the distributed data is anonymous, the data is

sufficiently granular and disaggregated that executives of Defendant Processors could and did

easily and precisely match all the distributed wagecompensation data withto specific

chickenpoultry processing plants owned by specific Defendant Processors in specific regions.

       152.165.        A former employee of Perdue during the Class Period said that Agri Stats

data was “supposedly confidential” but he knew from being in the industry and around the “good

old boy system” that Perdue and every other poultry processor participating in Agri Stats knew

precisely which company reported which data. He added that it is “just bullshit” to suggest that

each Defendant ProcessorProcessors did not know which company was reporting which

compensation data to Agri Stats and explained that the Defendant Processors had “been looking at

the same numbers for years so they’ve figured out who is who.”

       153.166.        A former employee of Pilgrim’s during the Class Period explained that Agri

Stats data could “totally” be reverse engineered to determine which company’s plant was

associated with which reported data and that, during meetings at processing plants to review Agri

Stats data, colleagues would specifically point out that certain compensation data was associated

with a particular competitor’s plant in a specific location.

       167.    A former employee of Perdue said that Perdue brought in Agri Stats personnel to

teach management “how to extract information” from Agri Stats data.



                                                 59
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 72 of 116




       168.    Similarly, a former employee of Butterball explained that “you could figure out”

which company reported which data to Agri Stats, including compensation data, by speaking with

Agri Stats representatives who provided the data. Agri Stats representatives would often assist

Defendant Processors in identifying the sources of Agri Stats data, including compensation data.

       154.169.        During the Class Period, Agri Stats met with each Defendant Processor and

its executives quarterly. Since Agri Stats travelled between each Defendant Processor regularly

and discussed the nonpublic, proprietary data at those meetings, Agri Stats was in a unique position

to share information among Defendant Processors to enforce the agreement. Additionally, during

each year of the Class Period, Agri Stats and its subsidiary Express Markets Inc. held “Broiler

Outlook Conferences” that were attended by senior executives of the Defendant Processors and

which addressed some of the data collected by Agri- Stats from Defendant Processors.

       155.170.        As a result of their subscriptions to Agri Stats, during each month of the

Class Period, Defendant Processors could determine and knew how much each subscribing

Defendant Processor was paying in wagescompensation to Class Members at their chickenpoultry

processing plants.      Defendant Processers used the Agri Stats exchange of current

wagecompensation data in combination with the previously discussed meetings to fix and

harmonize the wagescompensation paid to Class Members and to monitor, and confirm that no

conspirator deviated from, the wagecompensation-fixing conspiracy. A former employee of

Perdue said that it would be “stupid to think” that Agri Stats did not have “an influence on”

chickenpoultry processing worker wages.

       156.171.        Agri Stats exchanged detailed wagecompensation information between

Defendant Processors on a monthly basis during the Class Period. This monthly dissemination of         Formatted: Font: Not Italic

hourly wagecompensation data from each of the Defendant Processors allowed the Defendants to



                                                60
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 73 of 116




efficiently implement the wagecompensation-fixing scheme and systematically monitor and

enforce compliance with it.        Defendants were able to constantly monitor each other’s              Formatted: Font: Italic

compensation levels to ensure that no Defendant Processor offered materially more in

compensation than another. A former Butterball employee said there was “no question about it”

that Agri Stats was used by poultry processors to monitor each other’s performance.

       157.172.        During the Class Period, Defendant Processors regularly reviewed Agri

Stats wagecompensation data at corporate headquarters and on a regular basis at each individual

plant. For example, at chickenpoultry processing plants operated by Perdue, Agri Stats data was

reviewed at monthly or quarterly plant meetings during the Class Period. Similarly, a former

employee of George’s said that Agri Stats data was reviewed during quarterly plant meetings

during the Class Period to assess plant performance. Joe Sanderson, then-CEO and Chairman of

Sanderson Farms, stated publicly that “we live and die by Agri Stats.” A former employee of

Perdue said that Perdue spent “enormous effort analyzing Agri Stats” and that the CEO was an

“Agri Stats guru and nut” who had an “absolute understanding” of the reported Agri Stats data. A

former Butterball employee said that “Agri Stats was big” at the company.

       158.173.        Defendant Processors regularly relied upon Agri Stats data to determineset

the wagescompensation of workers at chickenpoultry processing plants. For example, a former

employee at a Pilgrim’s plant said that a Pilgrim’s corporate officer visited the plant every quarter

to review Agri Stats data with plant management; that during those meetings, Agri Stats wage data

regarding processing plant workers was extensively compared with the plant’s own wage figures;

and that, when the Agri Stats data was being reviewed, the shared goal of the corporate officer and

the plant managers was to ensure that the Pilgrim’s plant was paying wages that were exactly in

the middle of the reported Agri Stats wage data. The former employee of Pilgrim’s explained that



                                                 61
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 74 of 116




a department at Pilgrim’s corporate office was specifically tasked with visiting each

chickenpoultry processing plant operated by Pilgrim’s to ensure that their compensation rates were

exactly in the middle of reported Agri Stats data.

       159.174.        In 2009, shortly after Pilgrim’s had filed for bankruptcy in December 2008,

the company engaged in collective bargaining negotiations with United Food and Commercial

Workers International Union as part of a reorganization plan. During the course of those

negotiations, Pilgrim’s executives insisted that labor costs be within the Agri Stats average range

in each of the company’s chickendomestic poultry processing plants.

       175.    Similarly, a former employee of Butterball explained that the company relied on

Agri Stats when engaging in collective bargaining negotiations with unions that represented

poultry processing workers. The former Butterball employee explained that the company would

use Agri Stats to “show unions the average pay in the industry” and insisted during negotiations

that wages “would have to be within the parameters” contained in Agri Stats.

       176.    Defendant Processors knew that they could rely on Agri Stats data to set

compensation and enforce the conspiracy because Agri Stats audited the raw data collected from

each Defendant Processor. Such auditing ensured that no Defendant Processor could cheat on the

compensation-fixing agreement by covertly providing higher wages, salaries or benefits.

       177.    To ensure the accuracy of its reports, Agri Stats physically visited each Defendant

Processor to collect data. Specifically, Agri Stats would establish an initial data collection process,

wherein staff would conduct on-site meetings for approximately one week to identify data

locations, files, formats. Agri Stats staff would then spend approximately three weeks inputting

and converting data from the Defendant Processor and preparing auditors for monthly analysis of

that data. Moving forward, the Defendant Processor would upload data in real-time to Agri Stats,



                                                  62
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 75 of 116




and internal auditors would examine the uploaded data and perform monthly audits.

          160.178.       There is no plausible, non-conspiratorial justification for Defendant

Processors, with Agri Stats’ agreement and participation, to have secretly shared, on a monthly

basis, highly confidential and proprietary information about their current compensation to

chickenpoultry processing plant workers, as broken down by worker position. In a competitive

market, such proprietary, competitively sensitive information would remain a closely guarded

secret.

          179.    Sharing the detailed compensation data contained in the Agri Stats reports between

Defendant Processors was unnecessary for controlling costs. If a Defendant Processor sought to

lower its costs, it was free to do so without first exchanging disaggregated, current, granular,

competitively sensitive compensation data with rival poultry processors.

          180.    The data exchanged between Defendant Processors through Agri Stats bears all the

hallmarks of an enforcement mechanism for an anticompetitive compensation scheme. The

information contained in Agri Stats reports was current and specific to individual poultry

processors and their plants. The information about each Defendant Processor’s compensation was

detailed, including average salary and hourly wage rates for each poultry processing plant position,

both nationwide and broken down by region. Moreover, none of the Agri Stats information

exchanged between Defendant Processors was publicly available. Indeed, Defendant Processors

were required to pay millions of dollars over the Class Period to access the compensation data, and

Agri Stats only allowed a Defendant Processor to receive compensation data if that processor

reciprocated and shared detailed compensation data. Accordingly, Agri Stats’s collection and

dissemination of such competitively sensitive compensation data allowed the Defendant

Processors to compare and coordinate their compensation decisions and police each other for any



                                                  63
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 76 of 116




violations of the conspiracy as they occurred.

       161.181.        Defendant Processors’ monthly exchange of detailed, current, and

disaggregated information regarding the wagescompensation of chickenpoultry processing

workers was anticompetitive. It resulted in lower compensation for all Class Members than each

would have received in a competitive market, and it materially increased the profits of Defendants

Processors.

       162.182.        On February 15, 2017, in an article titled “Is the Chicken Industry

Rigged?,” Bloomberg Businessweek reported, “Armed with Agri Stats data, the biggest chicken

producers have been enjoying an unprecedented era of stability and profitability. At Tyson,

operating margins in the chicken division have risen sharply since 2009, when they were 1.6

percent, according to SEC filings. The next year they were up to 5.2 percent. After a brief dip,

they climbed to 7.9 percent in 2014, an astounding 12 percent in 2015, and 11.9 percent in 2016.

A similar trend has been under way at Pilgrim’s Pride, where operating margins went from 3.08

percent in 2012 to 14.02 percent in 2014 and 12.77 percent in 2015, according to data compiled

by Bloomberg. The recovery from recession accounts for some of the gains, but the poultry

industry’s profit margins still have been abnormally fat and long-lasting by historical standards.”

       163.183.        Agri Stats has profited from collecting and reporting Defendants

Processors’ confidential business information, including by charging substantial fees of hundreds

of thousands of dollars annually to each Defendant Processor. During the Class Period, the

Defendant Processors paid millions of dollars to Agri Stats.

           3. Plant-to-Plant Communications About Compensation

       164.184.        In furtherance of the wagecompensation-fixing conspiracy, the individual

plants owned and operated by the Defendant Processors often engaged in bilateral exchanges of



                                                 64
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 77 of 116




wagecompensation information with competing chickenpoultry processing plants in the same

region. The information obtained from these data exchanges was provided to the corporate

headquarters of the respective Defendant Processors, which used this regional information to

facilitate the setting of artificially depressed wagescompensation.

       165.185.        A former employee of a Pilgrim’s chickenpoultry processing plant said that

corporate headquarters would ask each plant to obtain information about current and future

wagescompensation at competing chickenpoultry processing plants. That information was often

obtained directly from those competing chickenpoultry processing plants through information-           Formatted: Font: Italic

sharing channels.

       166.186.        A former employee of Peco Foods said that human resources managers at

local chickenpoultry processing plants “shared [wagecompensation information] within the

industry” all the time. He explained that “local plants talk” and “knew what competitors are doing

and how much they are paying.” He said that human resources staff would often contact their

counterparts at a competitor plant and share information about starting pay rates, pay increases and

employment benefits. He explained that this “type of thing happened all the time.”

       167.187.        These plant-to-plant communications often involved the exchange of

detailed wagecompensation data regarding future wages (which are not part of Agri Stats reports).

For example, these exchanges were sometimes initiated by a Defendant Processor’s plant if a

competing chickenpoultry processing plant was expanding and thus intended to hire a large

number of new workers.         In that situation, the plant initiating the exchange of wage

informationcompensation data is seeking to ensure that its wages will be like those at the newly

expanded plant, in order to avoid turnover and wage competition for labor.

       168.188.        For example, a Pilgrim’s chickenpoultry processing plant in Mayfield,



                                                65
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 78 of 116




Kentucky requested and obtained the pay rates of plant workers from competitor chickenpoultry

processing plants in the fall of 2017. A rival Tyson chickenpoultry processing plant in nearby

Union City, Tennessee was planning to expand its “live hang” operation. As a result, a plant

manager at Pilgrim’s Mayfield plant reached out to a counterpart at Tyson’s Union City plant and

obtained future pay rates for processing line positions at the newly expanded plant. During the

same time period, another manager at Pilgrim’s Mayfield plant contacted a counterpart at a nearby

Perdue poultry processing plant in Bowling Green, Kentucky and obtained that rival plant’s pay

rates for processing line workers. These and other pay rates obtained from competing poultry

processing plants were compiled into a single document and transmitted to senior executives at

Pilgrim’s corporate headquarters. A former employee of Pilgrim’s explained that these kinds of

exchanges of wagecompensation data between regional Pilgrim’s, Tyson and Perdue plants had

been occurring for years.

       189.    A former employee of Butterball explained that the company’s poultry processing

plant in Mount Olive, North Carolina would regularly exchange hourly wages for specific

positions with other nearby poultry processors. The former Butterball employee explained that

when the Butterball plant requested hourly wage data from a rival poultry processing plant, the

Butterball plant would share its own wage data with that rival processor so that the companies

could “compare” their compensation schedules.

       169.190.       A former employee of Wayne Farms, who worked out of the company’s

corporate offices, was tasked with developing pay bands for processing plant workers. To assist

with that project, the former employee distributed surveys to multiple chickenpoultry processors

in the Southeast region during the Class Period that requested information about

wagescompensation paid to processing plant positions. The survey was disseminated through an



                                               66
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 79 of 116




email listserv to dozens of other chickenpoultry processing plants in the Southeast region. Multiple

processing plantspoultry processors returned completed surveys to the former Wayne Farms

employee.

       170.191.        A former employee of Perdue during the Class Period stated that the

company sometimes distributed wage surveys to competing chickenpoultry processors.

       192.    A former human resources manager who worked at both a Perdue poultry

processing plant and a George’s poultry processing plant during the Class Period stated that both

plants exchanged data with rival poultry processing plants on an annual basis. The former human

resources manager explained that managers of the Perdue plant and the George’s plant contacted

managers of rival poultry processing plants operated by Pilgrim’s, Cargill and Virginia Poultry

Growers Cooperative and requested the current hourly wage rates for plant workers as well as any

planned future increases to those hourly wage rates. The former human resources manager said,

“We would collaborate. We would talk among each other to see what they were doing for pay.”

The former human resources manager provided the compensation data obtained from rival poultry

plants to the corporate headquarters of Perdue or George’s.

       171.193.        Defendant Processors also arranged and conducted tours of each other’s

chickenpoultry processing plants as a means to exchange information. For example, in April 19-

21, 2013, Pilgrim’s CEO Bill Lovette, Perdue Chairman of the Board Jim Perdue, and Sanderson

Farms President Lampkin Butts attended a “Chicken Media Summit” in North Carolina that

included visits by attendees to a local Sanderson Farms poultry processing plant. Similarly, in

April 19-21, 2015, another “Chicken Media Summit” was held on Maryland’s Eastern Shore, and

it included tours of one of Perdue’s local poultry processing plant. Upon information and belief,

these and other plant tours included discussion of labor practices.



                                                67
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 80 of 116




           4. Plus Factors that Render the ChickenPoultry Industry Susceptible to

               Collusion

       172.194.        The chickenpoultry processing industry is characterized by numerous

features, or plus factors, that render the industry particularly susceptible to collusion and bolster

the plausibility of the conspiracy alleged herein. These include: (1) vertical integration; (2) high

barriers to entry; (3) industry concentration; (4) fungibility of chickenpoultry processing plant

labor; (5) inelastic labor supply; (6) numerous opportunities to colludea history of government

investigations into collusive actions; (7) personal relationships between executives at competing

chickenpoultry processors; and (8) a history of government investigations into collusive

actionsnumerous opportunities to collude.

       173.195.        The chickenpoultry industry is, by far, the most vertically integrated

segment of agriculture.      Defendant Processors own and operate nearly every stage of

chickenpoultry production, from the feed mills to the hatcheries to the processing plants.

Accordingly, Defendant Processors control the compensation of the vast majority of workers in

the entire chickenpoultry industry. Defendant Processors can and do leverage that power to form

and    implement     wagea      compensation-fixing      conspiraciesconspiracy     that    preclude

chickenprecludes employees of poultry processing workersplants from switching to alternate

higher-paying positions within the chickenpoultry industry.

       174.196.        The chickenpoultry processing industry is characterized by high entry

barriers. These barriers include the high costs of: constructing and operating a processing

complex, including hatcheries, feed mills, and processing plants; establishing and operating a

distribution network capable of delivering poultry products to grocery chains or wholesalers;

developing and investing in a skilled contract-farmer base; and ensuring compliance with onerous



                                                 68
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 81 of 116




federal and state government mandates and regulations. The cost of constructing a poultry

processing complex alone is in excess of $100 million. As a result, it is exceptionally expensive

and logistically complex for new chickenpoultry processors to emerge and compete with

Defendant Processors.

       175.197.         The chickenpoultry processing industry is highly concentrated. According

to a November 2013 USDA report, “[d]uring the past 16 years, firms in the Broiler industry

continued to decrease in number and grow in size, thereby gaining further economies of scale and

scope in processing and marketing..” According to the National Chicken Council, 55 federally

inspected Broiler companies operated in 1995, compared with 41 companies in 2010.” Presently,

there are only approximatelyjust 30 such companies operating in 2019. The chicken processing

industry’s top-eight-firms concentration ratio has increased from 53.1% in 1997 to 79.3% in 2013.

Similarly, the turkey processing industry’s top-eight-firms concentration ratio exceeds 75%.

       176.198.         ChickenPoultry processors view the non-supervisory production and

maintenanceplant workers that comprise the Class as fungible. Workers within the same positions

are generally interchangeable, permitting Defendant Processors to readily compare and match each

other’s compensation levels.

       177.199.         The market for chickenpoultry processing workers is characterized by

inelastic labor supply. Due to the demographics and educational background of many chicken

processing workers, industryIndustry-wide changes in wagecompensation rates do not

substantially affect the rate of participation in chickenpoultry processing positions.

       178.    Defendants have had numerous opportunities to collude. As noted above, the senior

executives of Defendant Processors responsible for determining wages and benefits for chicken

processing plant workers attended multiple in-person meetings during each year of the Class



                                                 69
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 82 of 116




Period. Many of those meetings were sponsored by chicken industry trade associations, such as

the U.S. Poultry & Egg Association, the National Chicken Council, the Joint Poultry Industry

Human Resources Council, the Georgia Poultry Federation, the North Carolina Poultry

Federation, and The Poultry Federation. Other such in-person meetings were sponsored by Agri

Stats and investment banks.

       179.    Executives of Defendant Processors have close personal relationships with each

other. A former employee of Perdue said that management in the industry formed a “tight-knit

circle” and exchanged information frequently. The former Perdue employee noted that, for

example, Jim Perdue, chairman of Perdue, and Ronald Cameron, the owner of Mountaire Farms,

regularly attend church together. Another former employee, who worked at three different chicken

processing plants operated by Tyson, Pilgrim’s and Perdue, said that the senior executives of those

three companies knew each other very well.

       180.    The history of the chickenpoultry processing industry is replete with government

investigations and collusive actions. For example, in April 1973, the United States Department of

Justice (“DOJ”) filed a civil antitrust action against the National Broiler Marketing Association

(“NBMA”) for conspiring to fix the prices of broilers in violation of Section 1 of the Sherman Act.

The DOJ sought to enjoin the NBMA and its dozens of members, including many of the Defendant

Processors, from continuing a conference call program whereby members coordinated the pricing

and production of broilers.

       181.200.        TheAs for a more recent example, the DOJ is currently investigating the          Formatted: Font: Italic

chicken industry for engaging in anti-competitive conduct. In June 2019, the DOJ disclosed that

the agency had launched a criminal investigation into whether chicken processors have violated

the antitrust laws. by fixing the prices of broilers. Specifically, on June 21, 2019, the DOJ filed a



                                                 70
               Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 83 of 116




motion requesting that the U.S. District Court for the Northern District of Illinois stay discovery

in a civil class action alleging price-fixing by many of the Defendant Processers and other chicken

processors.     The DOJ explained that the stay was necessary “to protect the grand jury

investigation” into anticompetitive conduct in the chicken industry.

       201.      Executives of Defendant Processors have close personal relationships with each

other. A former employee of Perdue said that management in the industry formed a “tight-knit

circle” and exchanged information frequently. The former Perdue employee noted that, for

example, Jim Perdue, chairman of Perdue, and Ronald Cameron, the owner of Mountaire Farms,

regularly attend church together. Another former employee, who worked at three different poultry

processing plants operated by Tyson, Pilgrim’s and Perdue, said that senior executives of those

three companies knew each other very well.

       202.      Defendants have had numerous opportunities to collude. In addition to attending

the annual “off-the-books” meetings of the Compensation Committee at the Hilton Sandestin

Resort Hotel & Spa in Destin, Florida, the senior executives of Defendant Processors responsible

for determining compensation for poultry processing plant workers attended multiple other in-

person meetings during the Class Period. Many of those meetings were sponsored by trade

associations that advocate for the interests of the Defendant Processors. Those meetings include:

              a. Seminars and Meetings of the U.S. Poultry & Egg Association. The U.S. Poultry
                 & Egg Association describes itself as the world’s largest and most active poultry
                 organization, and each Defendant Processor is a member. Each year of the Class
                 Period, the Association held a Human Resources Seminar, often at the Hilton
                 Sandestin Resort Hotel & Spa in Destin, Florida. Many of the Defendant
                 Processors’ employees responsible for setting plant worker compensation—
                 including senior executives, Vice Presidents of Human Resources, Directors of
                 Compensation, Directors of Benefits, and Compensation Analysts—regularly
                 attended the Human Resources Seminar. A former employee who worked at three
                 different poultry processing plants operated by Tyson, Pilgrim’s and Perdue, said
                 that the attendees at the Association’s annual Human Resources Seminar knew each
                 other very well and could have readily discussed compensation of processing plant

                                                 71
               Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 84 of 116




                  workers over dinner. In addition, senior executives of most of the Defendant
                  Processors serve on the board of directors of the Association, and that board
                  conducted in-person meetings four times a year during the Class Period.

              b. Meetings of the National Chicken Council. The National Chicken Council
                 exclusively represents chicken processors, and its members account for
                 approximately 95 percent of the chicken sold in the United States. Each Defendant
                 Processor that processes chicken is a member of the National Chicken Council.
                 Senior executives of those Defendant Processors serve on the board of directors of
                 the National Chicken Council, and that board of directors met at least four times a
                 year during the Class Period. In conjunction with some of these meetings,
                 executives from Agri Stats made presentations, and the CEOs of many Defendant
                 Processors held private dinners.

              c. Meetings of The National Turkey Federation. The National Turkey Federation
                 represents turkey processors, and its members account for approximately 95
                 percent of the turkey sold in the United States. Each Defendant Processor that
                 processes turkey is a member of the National Turkey Federation. Executives of
                 Defendant Processors that process turkey serve on the board of directors of the
                 National Turkey Federation, and that board of directors met at least twice a year
                 during the Class Period.
                                                                                                       Formatted: Underline
              d. Meetings of the Joint Poultry Industry Human Resources Council. The Joint             Formatted: Indent: Left: 0.5", Space After: 8 pt, Line
                 Poultry Industry Human Resources Council was formed in 2009 by merging the            spacing: Multiple 1.08 li, Widow/Orphan control, Adjust
                 human resources committees of the U.S. Poultry & Egg Association, National            space between Latin and Asian text, Adjust space
                 Chicken Council and the National Turkey Federation. The Joint Poultry Industry        between Asian text and numbers
                 Human Resources Council is comprised of senior human resources executives,
                 including executives of the Defendant Processors who formed and implemented the
                 compensation-fixing conspiracy. The Joint Poultry Industry Human Resources
                 Council exclusively focuses on labor issues, such as compensation, and it held an
                 in-person meeting every year during the Class Period, often at the Hilton Sandestin
                 Resort Hotel & Spa in Destin, Florida.

              e. Meetings of the Georgia Poultry Federation. The Georgia Poultry Federation “is a
                 non-profit trade association which represents the poultry industry in Georgia, the
                 nation’s leading broiler5 producing state.” Many of the Defendant Processors are
                 members of the Georgia Poultry Federation. It conducted meetings at least three
                 times a year during the Class Period, which were attended by executives of those
                 Defendant Processors.

              f. Meetings of the North Carolina Poultry Federation. The mission of the North
                 Carolina Poultry Federation “is to create a favorable climate for business success
                 for everyone involved in the poultry industry in North Carolina.” Many of the
                 Defendant Processors are members of the North Carolina Poultry Federation. It

5
    The term “broiler” means chicken raised for meat consumption.

                                                    72
                 Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 85 of 116




                  conducted several meetings during each year of the Class Period, which were
                  attended by executives of those Defendant Processors.

              g. Meetings of The Poultry Federation. The Poultry Federation is a non-profit trade
                 organization that represents the poultry and egg industries in Arkansas, Missouri,
                 and Oklahoma. Many of the Defendant Processors are members of The Poultry
                 Federation. It conducted several meetings during each year of the Class Period,
                 which were attended by the executives of those Defendant Processors.




          C. Market Power of Defendant Processors

              1. Direct Evidence of Market Power

          203.    The strongest evidence that Defendant Processors and co-conspirators collectively

possessed the requisite power to suppress compensation for poultry plant workers is that they

actually suppressed such compensation during the Class Period.6 As detailed above in section

VI(B), numerous former employees confirmed that Defendants and co-conspirators used a three-

pronged strategy to suppress salaries, wages, and benefits paid to poultry processing workers.

First, a secretive “Compensation Committee” convened annual “off the books” meetings in

Florida, where executives of Defendant Processors and co-conspirators discussed the results of the

highly detailed WMS survey and agreed what they would pay Class Members. The Defendant

Processors ensured that each member of the Compensation Committee adhered to the agreement.

For example, during the annual “off the books” meetings, executives of the Defendant Processors

would present detailed comparisons about how actual salary changes and bonus budgets from the

preceding year compared with the planned salary changes and bonus budgets that had been

collectively devised at the previous year’s meeting. Defendants and co-conspirators could not



6
    Such “buyer” market power is also referred to as “monopsony power.”

                                                   73
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 86 of 116




carry out such plans in the absence of collective market power.

       204.    Second,   Defendant    Processors    and   co-conspirators   exchanged    detailed

compensation information regarding processing plant workers through Agri Stats. Former

employees of Defendant Processors and co-conspirators confirmed that those companies used Agri

Stats data to ensure that they were depressing compensation for poultry processing plant workers.

For instance, a former Pilgrim’s employee explained that corporate officers would visit Pilgrim’s

processing plants quarterly to ensure that the plants were not compensating workers more than the

“middle” amount reported to Agri Stats. Similarly, a former employee of Butterball explained

that, during union negotiations, the company would insist that wages “would have to be within the

parameters” contained in Agri Stats. The ability of Defendant Processors and co-conspirators to

keep wages within Agri Stats “parameters” demonstrates their collective market power.

       205.    Third, Defendant Processors and co-conspirators frequently engaged in bilateral

exchanges of current and future wage data. For example, a former employee of Butterball

explained that the company’s processing plant in Mount Olive, North Carolina would regularly

exchange hourly wages for specific positions with other nearby poultry processors. The former

Butterball employee explained that when the Butterball plant requested hourly wages from a rival

poultry processing plant, the Butterball plant would share its own wage data with that rival

processor so that the companies could “compare” their compensation.           Similarly, former

employees of Wayne Farms and Perdue explained that those companies disseminated wage

surveys directly to other poultry processors during the Class Period. As one former human

resources manager of poultry processing plants operated by Perdue and George’s put it, “We would

collaborate.” This collaboration could not have been effective if Defendants and co-conspirators

did not have the power to suppress wages as a group.



                                               74
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 87 of 116




       206.    More broadly, if the Defendant Processors’ and co-conspirators’ long-running

three-pronged conspiracy to suppress wages was unworkable because they lacked collective

market power, they would not have conspired in the first place, and certainly would not have

continued doing so.

       207.    Defendant Processors’ and co-conspirators’ meetings and data exchanges were

costly: they paid for the WMS survey and Agri Stats reports, spent time and money answering

detailed survey questions, paid for senior human resource executives to attend in-person meetings

in Florida, and exposed themselves to legal liability. Defendant Processors and co-conspirators

would not have continued to incur these annual expenses for the entire Class Period—a solid

decade—unless their compensation-fixing and information exchanges were paying dividends in

the form of reduced salaries, wages, and/or benefits for poultry processing plant workers. This

indicates that Defendant Processors and co-conspirators believed and acted as though they had the

market power to profitably suppress wages.

           2. Indirect Evidence of Market Power

               a. Product or Services Market

       182.208.       The relevant market is the labor market for employment of non-supervisory

production and maintenance workers at chickenat poultry processing plants in the continental

United States (“Relevant Market”).

       183.    The relevant geographic market is the continental United States.

       184.209.       A hypothetical cartel that controlled a large share of the Relevant Market,

as Defendant Processors and co-conspirators collectively do here, could profitably suppress wages

and benefitscompensation paid to non-supervisory production and maintenance workers at

chickenpoultry processing plants below competitive levels. In such circumstances, chickenpoultry



                                               75
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 88 of 116




processing workers would not be able to defeat such artificial wage and benefitscompensation

suppression by mobilizing organized opposition or switching employment to other non-conspiring

chickenpoultry processors.

       185.    Defendant Processors possess market power in the Relevant Market. Defendant

Processors pay compensation to non-supervisory production and maintenance workers at chicken

processing plants that comprise more than 90 percent of the Relevant Market.

       210.    There are no close economic and/or functional substitutes for non-supervisory

production and maintenanceemployment at poultry processing plants from the perspective of

workers at those plants. As discussed above, many hourly-paid workers at chickenin poultry

processing plants. do not speak English and lack significant education. Accordingly, many

hourly-paid workers in poultry processing plants cannot easily obtain stable employment at a

similar level of compensation outside the poultry industry.

       211.    Employees in the industry have continually noted these language and educational

challenges that many poultry processing workers face. A former employee of Pilgrim’s during the

Class Period explained that many poultry processing plant workers never graduated from high

school and did not speak English and thus were limited from pursuing work outside a poultry

processing plant. A former employee of George’s during the Class Period explained that poultry

processors “catered” to workers who did not speak English and lacked a strong educational

background and that it would be difficult for poultry processing plant workers to find employment

outside a poultry processing plant because of “communication issues.” Similarly, a former human

resources manager at a Tyson poultry processing plant explained that poultry processors recruited

and thrived from an “underprivileged” workforce that had difficulty communicating in English

and had a very limited ability to obtain jobs outside the poultry industry. Indeed, Tyson has



                                               76
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 89 of 116




formally recognized this challenge faced by its workforce by instituting a program to “enable

hourly employees to access English as a second language.” Thus, many unskilled or low-skilled

jobs such as retail sales, fast food or some manual labor jobs—which require proficiency in

English—are not a reasonable substitute for the majority of workers in the Relevant Market.

       212.    In addition, unskilled and low-skilled jobs are not reasonable substitutes for work

at poultry processing plants because those jobs rarely pay more than the minimum wage. By

contrast, poultry plant workers earn significantly more than most minimum wages. In part, this is

because poultry processing workers have some industry and employer-specific skills, and

employers in the poultry processing industry are willing to pay for those skills. Additionally, as

explained above, poultry processing work is extremely dangerous. The types of workers who

choose to work in a poultry processing plant prefer to receive extra pay for dangerous labor, instead

of accepting lower wages at safer positions. This indicates that unskilled and low-skilled jobs are

not reasonable economic substitutes for employment in the Relevant Market, which mostly pay

hourly wages well above the minimum wage (but at the same time, less than what poultry

processing plant workers would make in a competitive market).

       213.    Similarly, employment at non-poultry meat processing plants is not a reasonable

substitute for employment in the Relevant Market. For example, beef processing plants pay

processing plant workers substantially more than employers in the Relevant Market—on average

beef processing plants pay 25% to 35% higher compensation to plant workers than employers pay

in the Relevant Market. This indicates that workers in the Relevant Market cannot readily switch

to a job at a beef processing plant because, if such a switch was readily available, employers in the

Relevant Market would have had to substantially increase their compensation so as not to lose too

many employees to beef processors. The fact that such a significant wage differential can be



                                                 77
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 90 of 116




maintained indicates that beef processing jobs require skills and/or worker attributes that cannot

be readily obtained by workers in the Relevant Market, or that beef processing jobs are more

dangerous and thus less appealing to workers in the Relevant Market. These differences indicate

that beef processing jobs are not functionally interchangeable with jobs in the Relevant Market.

       214.    There are also significant lock-in effects that result from developing skills and

experience specific to the Relevant Market. For example, once on the job for an appreciable

period, poultry processing plant workers learn new skills, such as those necessary for effectively

deboning birds on processing lines. Wayne Farms recognizes this on its website where the

company advertises to potential workers that they can “develop new skills on the job.” Defendant

Processors value these skills in experienced poultry processing plant workers and recognize that

such skills are differentiated from those necessary for other jobs. For example, Tyson’s “Talent

Strategy” seeks to hire poultry workers with “the differentiated capabilities and skills that we need

for the future.” Perdue notes its poultry workers’ “unique talents.”

       215.    Those skills are not transferrable to other jobs even if those other jobs may be

generally termed as low-skilled. For example, the skill of deboning a chicken or turkey makes a

poultry processing plant worker a more valuable employee for poultry processing companies, but

not for other companies seeking low-skilled manual labor. As a result, workers in the Relevant

Market receive higher wages as they gain more experience working in poultry processing plants

(even if those wages are suppressed by the conspiracy). Indeed, each Defendant Processor

materially increases wages to processing plant workers according to their level of experience,

which correlates to their skill level and productivity. Those higher wages received for greater skill

and experience reduce the substitutability of jobs outside of the Relevant Market and make

remaining in poultry processing plant positions more attractive to plant workers. In other words,



                                                 78
                Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 91 of 116




those higher wages increase the switching or transaction costs of seeking a position outside the

Relevant Market that would not value the skills obtained by the poultry processing plant worker.

         216.    These lock-in affects arising from the development of job-specific skills apply with

additional force to salaried poultry processing workers in the Class. These salaried positions

require even more training and skills specific to poultry processing that would not be transferable

to occupations outside of the Relevant Market and therefore make it even more difficult for salaried

poultry processing workers to switch to occupations outside of the Relevant Market.

         186.217.       Poultry processing plant workers, like most laborers, cannot withhold their

services until a later date as a means of negotiating for higher compensation. They depend on a

regular income. This weakens their negotiating position with poultry processing employers and

enhances the Defendant Processors require such workers to process chickensProcessors’ market

power.

         218.    Recent empirical econometric work has found that many low-skilled occupations

face sufficiently inelastic labor supply curves that the occupation would be considered a relevant

antitrust market that would satisfy the hypothetical monopsonist test. One recent paper analyzed

low-skilled labor markets defined by the 6-digit Standard Occupational Classifications (SOC)

tracked by the Bureau of Labor Statistics and found that for each such occupation, a hypothetical

monopsonist would find it profitable to decrease wages by at least 5% or more.7 The paper

demonstrates economically that low-skilled occupations can be relevant antitrust markets and thus

supports the plausibility of the Relevant Market.

                 b. Geographic Market

         219.    The relevant geographic market is the continental United States. A slight decrease


7
 Jose Azar, Steven Berry, and Iona Marinescu, Estimating Labor Market Power (Sep. 18, 2019) available
at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3456277.

                                                  79
               Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 92 of 116




in compensation from the competitive level could be imposed collectively by the poultry

processors in the continental United States without causing too many poultry workers to leave the

country or move to a different occupation.

        187.220.        Defendant Processors set their compensation and recruiting policies for

poultry processing plant workers largely on a nationwide basis, and therefore treat such workers

as if the they were participating in a nationwide labor market. Each Defendant Processor provides

compensation to non-supervisory production and maintenance employees at its chickenpoultry

processing plants at identical or near identical levels, regardless of the region of the country , state,

county or locality in which the company’s plants are located. Because each Defendant Processor

pays the same, or nearly the same, wages and benefitscompensation to its to non-supervisory

production and maintenance employees at chickenpoultry processing plants regardless of

geographic region, state, county or locality, conduct that suppresses compensation to those non-

supervisory production and maintenance workers employees in one chickenpoultry processing

plant location would necessarily suppress compensation to non-supervisory production and

maintenance workers employees in all of the Defendant Processor’s chickenpoultry processing

plants in all the geographic regions ofthroughout the continental United States.

        188.    Absent the conduct challenged in this Complaint, Defendant Processors would

consider each other to be competitors for non-supervisory production and maintenance workers at

chicken processing plants, given that Defendant Processors (a) each own and operate at least one

chicken processing plant that is within 28 miles of another Defendant Processor’s chicken

processing plant; (b) could open or acquire chicken processing plants in areas where another

Defendant Processor already operates; and (c) compete with each other on a nation-wide basis to

recruit and incentivize non-supervisory production and maintenances workers to move to areas



                                                   80
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 93 of 116




where the Defendant Processors operate chicken processing plants.

               c. DefendantsHigh Collective Market Share and Monopsony Power

       189.221.        Defendant Processors and co-conspirators collectively possess market and

monopsony power in the Relevant Market in that they have the power, collectively, and through

the challenged conduct, to profitably suppress compensation to non-supervisory production and

maintenance workers at chickenpoultry processing plants below competitive levels.

       222.    Defendant Processors and co-conspirators pay compensation to workers at poultry

processing plants that comprise more than 90 percent of the Relevant Market.

       D. Anticompetitive Effects and Injury Suffered by Class Members                                   Formatted: List Number, Line spacing: single,
                                                                                                         Widow/Orphan control, Adjust space between Latin and
       190.223.        As a result of Defendants’ anticompetitive conduct alleged herein,                Asian text, Adjust space between Asian text and
                                                                                                         numbers
competition between Defendant Processors over wages and benefitscompensation was restrained

or eliminated in the market for non-supervisory production and maintenance workers in

chickenpoultry processing plants in the continental United States during the Class Period.

       191.224.        As a result of Defendants’ anticompetitive conduct alleged herein, the

wages and benefitscompensation of non-supervisory production and maintenance workers in

chickenpoultry processing plants in the continental United States were fixed, stabilized, or

maintained at artificially depressed levels during the Class Period.

       192.225.        The purpose of the conspiratorial conduct of the Defendants was to depress,

fix, or maintain the wages and benefitscompensation of non-supervisory production and

maintenance workers in chickenpoultry processing plants in the continental United States and, as

a direct and foreseeable result of the conspiratorial conduct, Plaintiffs and the Class received wages

and benefitscompensation at artificially-depressed rates during the Class Period.

       193.226.        By reason of the alleged violations of the antitrust laws, Plaintiffs and the

Class have sustained injury to their businesses or property, having received lower wages and
                                                 81
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 94 of 116




benefitscompensation during the Class Period than they would have received in the absence of

Defendants’ illegal contract, combination, or conspiracy. As a result, Plaintiffs and the Class have

suffered damages.

       194.227.        This is an injury of the type that the antitrust laws were meant to punish and

prevent.

       195.228.        An analysis conducted by economists retained by Plaintiffs shows that the

discrepancy between the wagesearnings of workers employed by food manufacturers broadly

(including manufacturers of grain, sugar, dairy, seafood and other foods) and the wagesearnings

of workers employed by chicken processing plantspoultry processors materially increased during

the Class Period. To conduct the analysis, the economists relied on publicly available data

obtained from the U.S. Bureau of Labor Statistics, which maintains distinct compensation data for

poultry processing workers (i.e. NAICS Code 311615). According to the preliminary economic

analysis, that discrepancy sharply expanded at the onset of the difference between the weekly

earnings of workers employed by food manufacturers broadly and the weekly earnings of workers

employed by poultry processors was, on average, $103.79 during the ten-year period prior to the

Class Period. , and subsequently increased to, on average, $127.30 during the Class Period.

       196.    A 2015 report published by Oxfam America about chicken processing plant

workers titled “Lives on the Line” states, “Over the last 30 years or so, the real value of wages has

declined dramatically—almost 40 percent since the 1980s. Meanwhile, compensation for poultry

executives is soaring: In just the last four years, compensation for Tyson’s chairman rose 260

percent to $8.8 million; compensation for Pilgrim’s president and chief executive officer rose 290

percent to $9.3 million.”

       229.    During the Class Period, as a result of the conspiracy to restrain and depress



                                                 82
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 95 of 116




compensation, the hourly wages of poultry processing plant workers employed by Defendant

Processors often only increased approximately 25 cents a year. These annual “raises” for poultry

processing plant workers were perceived by Defendant Processors to be merely cost-of-living

adjustments, rather than material increases to compensation.

       230.    A former human resources manager at a Tyson poultry processing plant explained

that, in practice, these limited annual raises to hourly wages rarely increased total compensation

for poultry processing workers because those raises were effectively offset by annual increases to

health insurance premiums. According to the former Tyson human resources manager, poultry

processing plant workers “really never get ahead” of their starting wage.

       197.231.       While wages and benefitscompensation paid to Plaintiffs and the Class

werewas artificially depressed during the Class Period, the productivity of those workers greatly

increased. A primary reason for that increase in productivity is that processing line speeds were

substantially increased. Between 1999 and 2015, line speeds increased by 54%, poultry production

increased by nearly 35%, but inflation-adjusted hourly wages for poultry processing workers, in

fact, decreased by more than 1%. As a result, even while Plaintiffs and the Class worked harder

during the Class Period, the wages and benefitscompensation received by them werewas

artificially depressed. Thus, while labor productivity in Defendant Processors’ chickenpoultry

processing plants has substantially increased over the past two decades, labor costs have declined

for Defendant Processors during that same period.

       198.232.       In a competitive market, Defendant Processors would have competed to

recruit, hire and retain non-supervisory production and maintenance workers during the Class

Period by offering higher wages, higher salaries and superior benefits, and many Class Members

would have switched employment to different Defendant Processors as a result of that competition



                                               83
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 96 of 116




for labor. Yet, by entering into the alleged conspiracy, Defendant Processors were able to reduce

and stabilize turnover rates. Defendants’ scheme to fix and depress wages and benefits harmonized

compensation to Class Members across the poultry processing industry and thus reduced the

incentive for Class Members to switch employment between Defendant Processors.

       233.    The effects and injuries caused by Defendants’ agreementsanticompetitive

agreement commonly impacted all non-supervisory production and maintenance workers at their

chickenDefendant Processors’ poultry processing plants in the continental United States because

Defendant Processors valued internal equity, i.e. the idea that similarly situated employees should

be compensated similarly. Each Defendant Processor established a pay structure to accomplish

internal equity. For example, a former employee of Perdue explained that hourly wage increases

for chicken processing plant workers were made company-wide. Defendant Processors fixed

narrow wagecompensation ranges for their chickenpoultry processing plant workers in the

continental United States with similar job positions and similar levels of experience and also

maintained    certain   wage     differentials   between   different   chicken   processing   plant

positions.compensation differentials between different poultry processing plant positions. For

example, a former employee of Perdue explained that hourly wage increases for positions in

processing plants were made company-wide. Similarly, a former employee of Tyson explained

that the company paid poultry processing plant workers “consistently” within each division and

position, regardless of the plant’s location.

       199.                                                                                           Formatted: Indent: Left: 0.5", No bullets or numbering

   VII.      STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS

       A. Continuing Violation

       200.234.         During the Class Period, Defendants’ conspiracy was a continuing violation



                                                  84
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 97 of 116




in which Defendants repeatedly invaded Plaintiffs’ and Class Members’ interests by adhering to,

enforcing, and reaffirming the anticompetitive agreementsagreement described herein. Indeed,

Defendants continue to exchange competitively sensitive information regarding, and to discuss

and agreereach agreement on, wages and benefitscompensation to pay Class Members through the

present.

       201.235.        Defendants’ continuing adherence to, enforcement of and reaffirmation of

the anticompetitive agreementsagreement throughout the Class Period was and is consummated

through, among other conspiratorial acts, “off the books” in-person meetings conducted each year

to discuss and fix compensation to Class Members, the monthly exchange of competitively

sensitive wagecompensation data through Agri Stats, the renewal of subscriptions to Agri Stats,

participation in annual wage and benefitscompensation surveys operated by WMS, and other

communications between Defendants.

       B. Fraudulent Concealment

           1. Plaintiffs Did Not and Could Not Have Discovered Defendants’ Misconduct
                                                                                                         Formatted: Indent: Left: 0", First line: 0.5"
       202.236.        Plaintiffs and other Class Members had neither actual nor constructive

knowledge of the facts constituting their claim for relief. Plaintiffs and Class Members did not

discover and could not have discovered through the exercise of reasonable diligence, the existence

of the conspiracy alleged herein until shortly before filing this Complaint. Defendants engaged in

a secret conspiracy that did not reveal facts that would put Plaintiffs or the Class on inquiry notice

that there was a conspiracy to fix and depress wages and benefitscompensation paid to non-

supervisory production and maintenance workers in chickenpoultry processing plants.

       203.237.        Defendants’ anticompetitive conspiracy, by its very nature, was self-

concealing. Neither chickenPoultry processors nor compensation to chicken processing plant



                                                 85
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 98 of 116




workers areare not exempt from antitrust regulation, and thus, Plaintiffs reasonably considered it

the poultry processing industry to be a competitive industry until recently. Accordingly, a

reasonable person under the circumstances would not have been alerted to begin to investigate the

legitimacy of wages and, salaries or benefits paid by Defendant Processors to non-supervisory

production and maintenance workers in chickenpoultry processing plants in the continental United

States.

          204.238.    Plaintiffs exercised reasonable diligence. Plaintiffs and the other Class

Members could not have discovered the alleged conspiracy at an earlier date by the exercise of

reasonable diligence because of the deceptive practices and techniques of secrecy employed by

Defendants and co-conspirators to conceal their combination.

             2. Defendants Actively Concealed the Conspiracy

          205.239.    Throughout the Class Period, Defendants effectively, affirmatively, and

fraudulently concealed their unlawful combination and conspiracy from Plaintiffs and the other

Class Members.

          206.240.    The combination and conspiracy alleged herein was fraudulently concealed

by Defendants by various means and methods, including, but not limited to conducting secret “off

the books” meetings, engaging in surreptitious communications that do not create or involve

written records, exchanging competitively sensitive wagecompensation data through a nonpublic

and proprietary system, and concealing the existence and results of commissioned

wagecompensation surveys. Defendants formed and implemented the combination and conspiracy

in a manner specifically designed to avoid detection.

          207.241.    During the Class Period, Defendants affirmatively and falsely represented

that they paid wages, salaries and benefits reflective of a competitive market for labor. For



                                               86
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 99 of 116




example, in October 2015, in response to a report from Oxfam America decrying compensation

and working conditions in chicken processing plants in the United States, TysonsTyson said in a

statement, “We believe in fair compensation, a safe and healthy work environment and in

providing workers with a voice.” Perdue also responded to the Oxfam America report by stating

in October 2015 that the company provides “competitive wages” above minimum wage. That

same month, the National Chicken Council and U.S. Poultry & Egg Association—the two leading

trade associations that are controlled by and represent the interests of Defendant Processors—

issued a joint statement that provides,: “Poultry processing plants compete for the local workforce

and therefore must pay competitive wages and offer competitive benefits. … Poultry processing

companies offer competitive insurance benefits that includes family and dependent coverage.”

These false representations were used to conceal the conspiracy.

       242.      Defendant Processors also advertised to potential processing plant employees that

their wagesthe compensation offered and benefits wereprovided was “competitive,” i.e. the result

of competition in the labor market for chickenpoultry processing plant employees. For example,

Tyson claims in public advertisements that its compensation is “competitive.” The company

further states on its website, under the title “Fair Compensation”: “We offer employees

competitive pay and benefits…” These representations falsely indicate that Tyson’s compensation

is determined through competition in the labor market with other Defendant Processors. Similarly,

Perdue advertises on its website: “We offer competitive wages and a comprehensive benefits

package…” This statementWayne Farms advertises on its website that it offers “comprehensive

and competitive” benefits. Sanderson Farms’ Chief Operating Officer called the company’s wages

and benefits “among the most comprehensive offered in the poultry industry, or for that matter,

any industry.”     Indeed, all Defendant Processors have made similar statements that falsely



                                                87
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 100 of 116




indicates that Perdue’sindicated Defendant Processors’ compensation isfor poultry processing

plant workers was determined through genuine competition in the labor market with other

Defendant Processors.

          208.243.      Agri Stats also has taken affirmative steps to conceal its involvement in the

compensation-fixing conspiracy alleged herein. In 2009, the President of Agri Stats, Bryan

Snyder, commented on the secretive nature of Agri Stats: “Agri Stats has always been kind of a

quiet company. There’s not a whole lot of people that know a lot about us obviously due to

confidentiality that we try to protect. We don’t advertise. We don’t talk about what we do.”

Indeed, only qualified entities willing to pay millions of dollars in fees to Agri Stats could have

accessed the compensation data maintained by the company during the Class Period. In fact, it

was not until 2017 that the poultry industry’s use of Agri Stats was even widely known or reported.

          209.244.      By virtue of Defendants’ fraudulent concealment of their wrongful conduct,

the running of any statute of limitations has been tolled and suspended with respect to any claims

and rights of action that Plaintiffs and the other Class Members have as a result of the unlawful

combination and conspiracy alleged in this Complaint.

    VIII. CLASS ACTION ALLEGATIONS

          210.245.      Plaintiffs bring this action on behalf of themselves, and on behalf of the

members of the following class, under the Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and

(b)(3):

          All persons employed by Defendant Processors as non-supervisory production and
          maintenance workers at chickenat poultry processing plants in the continental
          United States from January 1, 2009 until the present.

          211.246.      The following persons and entities are excluded from the proposed Class:

complex managers, plant managers, human resources managers, human resources staff, office



                                                 88
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 101 of 116




clerical employeesstaff, guards, watchmen, and salesmen, foreman, supervisors and executives

employed by Defendants; Defendants, co-conspirators, and any of their subsidiaries, predecessors,

officers, or directors; and federal, state or local governmental entities.

       212.247.        The Class definition mirrors the definition of employees as used by the

Defendants and in the industry, including in contracts between unions and the Defendant

Processors and in Defendant Processors’ own human resources records. As such, it provides clear,

objective criteria understood by class members Class Members and Defendants, and it allows the

parties to identify classthe members of the Class.

       213.248.        Subject to additional information obtained through further investigation and

discovery, the Class definition may be expanded or narrowed.

       214.249.        The Class is so numerous that joinder of all members in this action is

impracticable. Plaintiffs are informed and believe, and on that basis allege, that the proposed Class

contains hundreds of thousands of similarly situated workers.

       215.250.        The Class is readily identifiable and is one for which records should exist.

       216.251.        Plaintiffs’ claims are typical of those of the Class. Plaintiffs’ claims arise

from the same common course of conduct giving rise to the claims of the Class and the relief

sought is common to the Class.

       217.252.        Plaintiffs and Class Members were injured by the same unlawful conduct,

which resulted in them receiving less in compensation for working in chickenpoultry processing

plants than they would have in a competitive market.

       218.253.        Plaintiffs will fairly and adequately protect and represent the interests of the

Class. The interests of the Plaintiffs are aligned with, and not antagonistic, to the Class.

       219.254.        Questions of law and fact common to the Class Members predominate over



                                                  89
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 102 of 116




questions, if any, that may affect only individual members because Defendants have acted and

refused to act on grounds generally applicable to the Class Members.

       220.255.        Questions of law and fact common to the Class include:

           a. Whether Defendants engaged in an agreement, combination, or conspiracy to fix,        Formatted: Numbered + Level: 2 + Numbering Style: a,
                                                                                                    b, c, … + Start at: 1 + Alignment: Left + Aligned at:
               depress, maintain, or stabilize the wages and benefitscompensation paid to Class     0.75" + Indent at: 1"


               Members;

           b. Whether Defendants’ exchange of nonpublic, competitively sensitive information

               about wages and benefitscompensation paid to Class Members constitutes, or

               furthered, an agreement, combination, or conspiracy in restraint of trade;

           c. Whether such agreements constituted violations of the Sherman Antitrust Act;

           d. The identity of the participants of the alleged conspiracy;

           e. The duration of the conspiracy alleged herein and the acts performed by Defendants

               and their co-conspirators in furtherance of the conspiracy;

           f. Whether Defendants fraudulently concealed their misconduct;

           g. Whether and to what extent Defendants’ anticompetitive scheme suppressed wages

               and benefitscompensation paid to Class Members below competitive levels;

           h. The nature and scope of injunctive relief necessary to restore competition; and

           i. The measure of damages suffered by Plaintiff and the Class.

       221.256.        Plaintiffs are represented by counsel who are experienced and competent in

the prosecution of complex class action antitrust litigation.

       222.257.        Class action treatment is a superior method for the fair and efficient

adjudication of the controversy in that, among other things, such treatment will permit a large

number of similarly situated persons to prosecute their common claims in a single forum



                                                 90
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 103 of 116




simultaneously, efficiently, and without the unnecessary duplication of effort and expense that

numerous individual actions would engender. The relatively small damages suffered by individual

members of the Class compared to the expense and burden of individual prosecution of the claims

asserted in this litigation means that, absent a class action, it would not be feasible for members of

the Class to seek redress for the violations of law herein alleged. Further, individual joinder of all

damaged members of the Class is impractical, and the prosecution of separate actions by individual

members of the Class would create the risk of inconsistent or varying adjudications, establishing

incompatible standards of conduct for Defendants. Accordingly, the benefits of proceeding

through the class mechanism, including providing injured persons with a method of obtaining

redress for claims that is not be practicable for them to pursue individually, substantially outweigh

any difficulties that may arise in management of this class action.

         223.258.      Defendants have acted on grounds generally applicable to the Class, thereby

making final injunctive relief appropriate with respect to the Class as a whole.

   IX.      CAUSES OF ACTION

                         FIRST CLAIM FOR RELIEF
           CONSPIRACY TO DEPRESS COMPENSATION IN VIOLATION OF
                   SECTION 1 OF SHERMAN ANTITRUST ACT

         224.259.      Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

         225.260.      Beginning in January 1, 2009, and continuing through the present,

Defendants and their co-conspirators entered into a continuing agreement, understanding, and

conspiracy in restraint of trade to fix, depress, maintain and stabilize the wages and

benefitscompensation paid to non-supervisory production and maintenance workers at Defendant

Processors’ chickenpoultry processing plants in the continental United States, in violation of



                                                 91
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 104 of 116




Section 1 of the Sherman Act, 15 U.S.C. § 1.

       226.261.          In formulating and carrying out the alleged agreement, understanding, and

conspiracy, Defendants and their co-conspirators did those things that they combined and

conspired to do, including but not limited to:

           a. Reached agreements—through in-person meetings, exchanges of information, and           Formatted: Numbered + Level: 1 + Numbering Style: a,
                                                                                                     b, c, … + Start at: 1 + Alignment: Left + Aligned at:
               other communications—to fix, depress, maintain and stabilize the wages and            0.75" + Indent at: 1"


               benefitscompensation paid to non-supervisory production and maintenance

               workers at Defendant Processors’ chickenpoultry processing plants in the

               continental United States;

           b. Implemented, monitored and enforced that conspiracy to depress compensation

               through the regular exchange of competitively sensitive, nonpublic, and detailed

               wage and benefitscompensation data with the assistance of Agri Stats and WMS;

               and

           c. Paid       the   fixed,   depressed,    maintained   and   stabilized   wages   and

               benefitscompensation to their non-supervisory production and maintenance

               workersemployees at their chickenpoultry processing plants in the continental

               United States.

       227.262.          Defendants’ conspiracy is a per se violation of Section 1 of the Sherman

Act.

       228.263.          The combination and conspiracy alleged herein has had the following

effects, among others:

           a. Competition for the hiring and retaining and hiring of non-supervisory production      Formatted: Numbered + Level: 1 + Numbering Style: a,
                                                                                                     b, c, … + Start at: 1 + Alignment: Left + Aligned at:
               and maintenanceof workers at Defendant Processors’ chicken processorspoultry          0.75" + Indent at: 1"




                                                 92
              Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 105 of 116




                 processing plants has been restrained, suppressed, and/or eliminated in the

                 continental United States; and

              b. Wages and benefitsCompensation paid to non-supervisory production and

                 maintenance     workers      employedemployees        at    Defendants’      chicken

                 processorsDefendants Processors’ poultry processing plants havehas been fixed,

                 depressed, maintained and stabilized at artificially low, noncompetitive levels

                 throughout the continental United States.

       229.264.         Plaintiffs and the other Class Members have been injured and will continue

to be injured in their businesses and property by receiving less in wages and benefitscompensation

from Defendant Processors than they would have in the absence of the combination and

conspiracy.

                        SECOND CLAIM FOR RELIEF
          CONSPIRACY TO EXCHANGE COMPENSATION INFORMATION
           IN VIOLATION OF SECTION 1 OF SHERMAN ANTITRUST ACT

       230.265.         Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       231.266.         Beginning in January 1, 2009, and continuing through the present,

Defendants and their co-conspirators have engaged in a continuing agreement to regularly

exchange detailed, timely, competitively sensitive and non-public information about the

compensation being paid or to be paid to their to non-supervisory production and maintenance

workersemployees at chickenpoultry processing plants in the continental United States. This

agreement is an unreasonable restraint of trade in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1.

       232.267.         The relevant market is the labor market for employment of non-supervisory



                                                  93
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 106 of 116




production and maintenance workers at chickenat poultry processing plants in the continental

United States, and the relevant geographic market is the continental United States.

       233.268.        Defendant Processors and co-conspirators collectively possess market

power in the Relevant Market. Defendant Processors and co-conspirators together control more

than 90 percent of the Relevant Market. Defendant Processors’ and co-conspirators’ collective

market power includes the power to jointly set compensation for non-supervisory production and

maintenance workers at chickenpoultry processing plants in the continental United States below

competitive levels. This joint power clearly exists because it has been used by Defendant

Processors and co-conspirators to pay Class Members sub-competitive compensation.

       234.269.        Defendants     could    and    did    profitably    suppress    wages     and

benefitscompensation paid to non-supervisory production and maintenance workers at

chickenpoultry processing plants in the continental United States below competitive levels. In

such circumstances, chickenpoultry processing workers would not be able, and were not able, to

defeat such artificial wage and benefitscompensation suppression by switching their employment

to non-conspiring chickenpoultry processors, as DefendantsDefendant Processors and co-

conspirators control more than 90 percent of the chickenpoultry processing plants.

       235.270.        A slight decrease in compensation to non-supervisory production and

maintenance workers at chickenpoultry processing plants in the continental United States from a

competitive level could be imposed collectively by the Defendant Processors without causing too

many such workers to switch employment to non-chicken industries. Many of these workers are

often constrained from switching employment to non-poultry industries because of their limited

education, their limited language skills, their limited job skills, the absence of job opportunities,

their legal status, the expense of moving, and/or other obligations.poultry occupations.



                                                 94
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 107 of 116




       236.271.         Defendant   Processors   view   the   non-supervisory   production   and

maintenance workers that comprise the Class as fungible. Workers within the same positions are

generally interchangeable, permitting Defendant Processors to readily to compare and match each

other’s compensation.

       237.272.         The information regularly exchanged by Defendants pursuant to the

agreement has consisted of detailed, competitively sensitive and non-public information about

current and future compensation to non-supervisory production and maintenance workers at

chickenpoultry processing plants. The information exchanges specifically included:

          a. The exchange each month, through Agri-Stats, of effective hourly wagescurrent         Formatted: Numbered + Level: 1 + Numbering Style: a,
                                                                                                   b, c, … + Start at: 1 + Alignment: Left + Aligned at:
              compensation for categories of non-supervisory production and maintenance            0.75" + Indent at: 1"


              workerworkers at chickenpoultry processing plants in the continental United States

              operated by Defendant Processors;

          b. The exchange each year, through the WMS survey, of salaries, wages and benefits

              and hourly wages provided to each category of non-supervisory production and

              maintenance workerposition at chickenpoultry processing plants in the continental

              United States operated by Defendant Processors;

          c. Frequent exchanges between plant managers—through telephone calls, emails and

              electronic listservs—of current and future wages and benefitscompensation paid to

              each categorycategories of non-supervisory production and maintenance

              workerworkers at particular chickenpoultry processing plants operated by

              Defendant Processors.

       238.273.         Defendant Processors’ regular compensation information exchanges,

directly and through Agri Stats and WMS, reflected concerted action between horizontal



                                                 95
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 108 of 116




competitors in the market for chicken processing plant laborRelevant Market.

       239.274.       Each Defendant Processor furnished competitively sensitive information to

other Defendant Processors with the understanding that it would be reciprocated. That is, one

Defendant Processor would not have provided information to Agri Stats or WMS or directly to

another Defendant Processor’s plants, without the understanding that they would receive

comparable information from other Defendant Processors.

       240.275.       The exchanging of such compensation information by Defendant

Processors is inconsistent with the joint guidance provided by the DOJ and the Federal Trade

Commission (“FTC”). In October 2016, the two agencies issued a joint “Antitrust Guidance for

Human Resource Professionals.” That Antitrust Guidance states:

       Sharing information with competitors about terms and conditions of employment
       can also run afoul of the antitrust laws. Even if an individual does not agree
       explicitly to fix compensation or other terms of employment, exchanging
       competitively sensitive information could serve as evidence of an implicit illegal
       agreement. While agreements to share information are not per se illegal and
       therefore not prosecuted criminally, they may be subject to civil antitrust liability
       when they have, or are likely to have, an anticompetitive effect. Even without an
       express or implicit agreement on terms of compensation among firms, evidence of
       periodic exchange of current wage information in an industry with few employers
       could establish an antitrust violation because, for example, the data exchange has
       decreased or is likely to decrease compensation. …

       However, not all information exchanges are illegal. It is possible to design and carry
       out information exchanges in ways that conform with the antitrust laws. For
       example, an information exchange may be lawful if:

       • a neutral third party manages the exchange,
       • the exchange involves information that is relatively old,
       • the information is aggregated to protect the identity of the underlying sources, and
       • enough sources are aggregated to prevent competitors from linking particular data
       to an individual source.

       241.276.       The compensation information exchanges by Defendant Processors—

through Agri Stats, WMS surveys, plant-to-plant communications, and other means—have not



                                                96
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 109 of 116




complied with three of the four criteria established by the DOJ and FTC. The exchanged wage

and benefitscompensation information was not “relatively old” or historical; rather, the

information concerned current and future wages and benefitscompensation, including current          Formatted: Font: Italic
                                                                                                    Formatted: Font: Italic
wages paid by Defendant Processors that were exchanged each month of the Class Period through

Agri Stats. The exchanged wage and benefitscompensation information was not “aggregated to

protect the identity of the underlying sources”; rather, the information was disaggregated, as

distinct compensation information was provided for chickenpoultry processing plants operated by,

and categories of processing plant workers employed by, each Defendant Processor.            The

exchanged wage and benefitscompensation information was not “effectively aggregated presented

in a manner “to conceal the underlyingprevent competitors from linking particular data to an

individual source”; rather, the information was shared in such a disaggregated manner that

Defendant Processors’ executives readily and predictably could and did reverse engineer the

information to match specific wage and benefitscompensation data to individual chickenpoultry

processing plants operated by each of the Defendant Processorscompetitors.

       242.277.       The agreement to exchange compensation information eliminated a major

incentive for Defendant Processors to increase compensation to non-supervisory production and

maintenance workers at their chickenpoultry processing plants in the continental United States

during the Class Period. The advantage of raising compensation is to retain and attract more such

workers by exceeding the compensation paid by competing chickenpoultry processing plants.

       243.278.       The agreement to regularly exchange detailed and non-public information

about current and prospective compensation to non-supervisory production and maintenance

workers at chickenpoultry processing plants in the continental United States assured that the

provision of superior compensation by any Defendant Processor would be timely and specifically



                                               97
             Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 110 of 116




known by its competitors. Such an agreement, therefore, eliminated the incentive of each

Defendant Processor to outbid its competitors during the Class Period.

          244.279.    When chickenpoultry processors that are competing for the same workers

exchange their compensation plans and levels, comfort replaces uncertainty and reduces incentives

to raise wages, salaries or benefits. Accordingly, each Defendant Processor used the compensation

data obtained through the information exchanges to reduce the uncertainty that they should have

faced from not knowing what their competitors were offering and providing in the labor market.

This strategic information was a material factor in Defendant Processors’ decisions to depress and

stabilize wages and benefitscompensation paid to non-supervisory production and maintenance

workers at their chickenpoultry processing plants in the continental United States during the Class

Period.

          245.280.    The exchange of compensation information between Defendant Processors

during the Class Period increased their relative bargaining power in setting wages, salaries and

benefits for non-supervisory production and maintenance workers at their chickenpoultry

processing plants in the continental United States. With such information, Defendant Processors

knew what their competitors were paying comparable workers, while those workers and new

applicants lacked access to most or all of such information and thus knew much less about the

competitive landscape.

          246.281.    The regularity and detail of the compensation information exchanged, the

related communications about wages and benefitscompensation between individuals exchanging

the information, the relationships of trust developed among the individuals exchanging the

information, and the pervasive desire to control and restrain labor costs, encouraged Defendants

and their co-conspirators to use the information to match (and not exceed) each other’s



                                                98
           Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 111 of 116




compensation levels for non-supervisory production and maintenance workers at their

chickenpoultry processing plants in the continental United States during the Class Period.

        247.282.       Defendants’ unlawful agreementsagreement to exchange, and the actual

exchanges of, nonpublic, timely and detailed compensation data, werewas not reasonably

necessary to further any procompetitive purpose. The information exchanged between Defendant

Processors and their high-level executives was disaggregated, company -specific, current and

forward-looking, easily traceable to its source, confidential, and related to a core characteristic of

competition between them.

        248.283.       The information-exchange agreement has had the effect of (1) reducing and

suppressing competition among Defendant Processors infor the compensation of non-supervisory

production and maintenance workers at their chickenpoultry processing plants in the continental

United States and (2) depressing the compensation of such employees.

        249.284.       As a result of the unlawful agreement alleged herein to exchange

compensation information, Plaintiffs and the other Class Members have been injured in their

business or property by receiving artificially depressed compensation during the Class Period.

   X.      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray that:

        A. The Court declare, adjudge, and decree this action to be a proper class action pursuant

           to Rule 23 of the Federal Rules of Civil Procedure on behalf of the Class defined herein,

           appoint plaintiffs as Class Representatives and their counsel of record as Class Counsel,

           and direct that notice of this action, as provided by Rule 23(c)(2) of the Federal Rules

           of Civil Procedure, be given to the Class, once certified;

        B. Defendants’ actions alleged herein be adjudged and decreed to be in violation of



                                                 99
            Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 112 of 116




            Section 1 of the Sherman Act, 15 U.S.C. § 1;

         C. Plaintiffs and the other Class Members recover their damages from each Defendant,

            jointly and severally, in an amount to be determined, and that this damages amount be

            trebled pursuant to 15 U.S.C. § 15(a);

         D. Plaintiffs and the other Class Members be awarded pre- and post-judgment interest as

            allowed by law and that such interest be awarded at the highest legal rate from and after

            the date of service of this Complaint;

         E. Defendants, their affiliates, successors, transferees, assignees and other officers,

            directors, partners, agents and employees thereof, and all other entities or persons

            acting or claiming to act on their behalf or in concert with them, be permanently

            enjoined and restrained from in any manner continuing, maintaining or renewing the

            conduct, conspiraciesconspiracy, or combinationscombination alleged herein, or from

            entering into any other conspiracy or combination having a similar purpose or effect;

         F. Plaintiffs and the other Class Members recover their costs of this suit, including

            reasonable attorneys’ fees, as provided by law; and

         G. Plaintiffs and the other Class Members be granted such other relief as the case may

            require and deemed proper to this Court.

   XI.      JURY TRIAL DEMAND

   Plaintiffs demand a trial by jury of all issues so triable in this case.

Dated: November 14December 20, 2019                            Respectfully submitted,

                                                       /s/ Matthew K. Handley
                                               Matthew K. Handley (D. Md. Bar # 18636)
                                               Rachel E. Nadas (admitted pro hac vice)
                                               HANDLEY FARAH & ANDERSON PLLC
                                               777 6th Street, NW, Eleventh Floor
                                               Washington, DC 20001

                                                 100
Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 113 of 116




                   Telephone: (202) 559-2433
                   mhandley@hfajustice.com

                   George F. Farah (admitted pro hac vice)
                   Rebecca P. Chang (admitted pro hac vice)
                   HANDLEY FARAH & ANDERSON PLLC
                   81 Prospect Street
                   Brooklyn, NY 11201
                   Telephone: (212) 477-8090
                   gfarah@hfajustice.com

                   William AH. Anderson (admitted pro hac vice)
                   HANDLEY FARAH & ANDERSON PLLC
                   4730 Table Mesa Drive
                   Suite G-200
                   Boulder, CO 80305
                   Telephone: (202) 559-2433
                   wanderson@hfajustice.com

                   Daniel A. Small (D. Md. Bar # 20279)
                   Benjamin D. Brown (admitted pro hac vice)
                   Brent W. Johnson (admitted pro hac vice)
                   Alison S. Deich (admitted pro hac vice)
                   COHEN MILSTEIN SELLERS & TOLL PLLC
                   1100 New York Avenue NW
                   5th Floor
                   Washington, DC 20005
                   Telephone: (202) 408-4600
                   Fax: (202) 408-4699
                   dsmall@cohenmilstein.com
                   bbrown@cohenmilstein.com
                   bjohnson@cohenmilstein.com
                   adeich@cohenmilstein.com

                   Steven W. Berman (admitted pro hac vice)
                   Breanna Van Engelen (admitted pro hac vice)
                   HAGENS BERMAN SOBOL SHAPIRO LLP
                   1301 Second Avenue, Suite 2000
                   Seattle, Washington 98101
                   Tel: (206) 623-7292
                   steve@hbsslaw.com
                   breannav@hbsslaw.com

                   Shana E. Scarlett (admitted pro hac vice)
                   Rio R. Pierce (admitted pro hac vice)
                   HAGENS BERMAN SOBOL SHAPIRO LLP

                    101
Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 114 of 116




                   715 Hearst Avenue, Suite 202
                   Berkeley, CA 94710
                   Tel: (510) 725-3000
                   shanas@hbsslaw.com
                   riop@hbsslaw.com

                   Interim Co-Lead Counsel for Plaintiffs and the       Formatted: Indent: Left: 3", First line: 0"
                   Proposed Class

                   W. Joseph Bruckner (pro hac vice forthcoming)
                   Brian D. Clark (pro hac vice forthcoming)
                   Maureen Kane Berg (pro hac vice forthcoming)
                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                   100 Washington Avenue South
                   Suite 2200
                   Minneapolis, MN 55401
                   Tel: (612) 339-6900
                   Fax: (612) 339-0981
                   wjbruckner@locklaw.com
                   bdclark@locklaw.com
                   mkberg@locklaw.com

                   Mark A. Griffin (pro hac vice forthcoming)
                   Raymond J. Farrow (pro hac vice forthcoming)
                   KELLER ROHRBACK L.L.P.
                   1201 Third Avenue, Suite 3200
                   Seattle, Washington 98101
                   Telephone: (206) 623-1900
                   Facsimile: (206) 623-2284
                   mgriffin@kellerrohrback.com
                   rfarrow@kellerrohrback.com

                   Additional Counsel for the Plaintiffs and Proposed
                   Class

                   Eric L. Cramer (pro hac vice forthcoming)
                   Sarah Schalman-Bergen (pro hac vice forthcoming)
                   Patrick F. Madden (pro hac vice forthcoming)
                   David Langer (pro hac vice forthcoming)
                   BERGER MONTAGUE PC
                   1818 Market Street, Suite 3600
                   Philadelphia, Pennsylvania 19103
                   Telephone: (215) 875-3000
                   ecramer@bm.net
                   sschalman-bergen@bm.net
                   pmadden@bm.net

                    102
Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 115 of 116




                   dlanger@bm.net

                   Daniel J. Walker (pro hac vice forthcoming)
                   BERGER MONTAGUE PC
                   2001 Pennsylvania Avenue, NW, Suite 300
                   Washington, DC 20006
                   Telephone: (202) 559-9745
                   dwalker@bm.net

                   James P. Ulwick (Fed. Bar No. 00536)
                   KRAMON & GRAHAM, P.A.
                   One South Street, Suite 2600
                   Baltimore, Maryland 21202
                   Telephone: (410) 752-6030
                   julwick@kg-law.com

                   David Hughes (pro hac vice forthcoming)
                   Nicole Hughes (pro hac vice forthcoming)
                   HARDIN & HUGHES, LLP
                   2121 14th Street
                   Tuscaloosa, Alabama 35401
                   Telephone: (205) 523-0465
                   dhughes@hardinhughes.com
                   nhughes@hardinhughes.com

                   J. Dudley Butler (pro hac vice forthcoming)
                   BUTLER FARM & RANCH LAW GROUP, PLLC
                   499-A Breakwater Drive
                   Benton, Mississippi 39039
                   Telephone: (662) 673-0091
                   jdb@farmandranchlaw.com

                   Counsel for Plaintiff Glenda Robinson

                   Hollis Salzman (pro hac vice forthcoming)
                   Kellie Lerner (pro hac vice forthcoming)
                   Noni J. Nelson (pro hac vice forthcoming)
                   ROBINS KAPLAN LLP
                   399 Park Avenue
                   Suite 3600
                   New York, NY 10022
                   Tel: (212) 980-7400
                   Fax: (212) 980-7499
                   hsalzman@robinskaplan.com
                   klerner@robinskaplan.com
                   nnelson@robinskaplan.com

                    103
Case 1:19-cv-02521-SAG Document 258-1 Filed 12/23/19 Page 116 of 116




                   Aaron M. Sheanin (pro hac vice forthcoming)
                   ROBINS KAPLAN LLP
                   2440 W. El Camino Real, Suite 100
                   Mountain View, CA 94040
                   Tel: (650) 784-4040
                   Fax: (650) 784-4041
                   asheanin@robinskaplan.com

                   M. Stephen Dampier (pro hac vice forthcoming)
                   THE DAMPIER LAW FIRM, P.C.
                   11 N. Water Street, Suite 10290
                   Mobile, AL 36602
                   Tel.: (251) 929-0900
                   Fax: (888) 387-1930
                   stevedampier@dampierlaw.com

                   Paul Mark Sandler (Bar No. 00145)
                   Eric Harlan (Bar No. 23492)
                   SHAPIRO SHER GUINOT & SANDLER
                   250 West Pratt Street, Suite 2000
                   Baltimore, MD 21201
                   Tel.: (410) 385-0202
                   Fax: (410) 539-7611
                   pms@shapirosher.com
                   erh@shapirosher.com

                   Counsel for Plaintiff Emily Earnest             Formatted: Indent: Left: 2.5", First line: 0.5", Line
                                                                   spacing: single, Widow/Orphan control, Adjust space
                                                                   between Latin and Asian text, Adjust space between
                                                                   Asian text and numbers
                                                                   Formatted: Font: Italic




                    104
